                                                   EXHIBIT 18



      The .    /'
      Amen~on /~A<·.
      Cer9m1c.
      Society   I
                       2·
                        .)...
                            ..~'.:_'" . ._:;
                     ~I!




...

         FebrUary 15, 1993



         I hereby certify that the attached copies of Ceramic Abstracts, Volume 10, 1931, are true and accurate copies, which are
         maintained in the nonnal course of business at the American Ceramic Society, 735 Ceramic Place, Westerville, Ohio
         43081.




         Christine Schnitzer
         Product Manager
          Ceramic Information Center




                                                                                                                           PLAINnFF'S
                                                                                PLAINTIFF'S
                                                                                                   exhibitsticker.com




                                                                                                                         JwvEXHIBIT
                                                                                  EXHIBIT
                                                                                                                                                -02498
           735 Ceramic Piece                                                SC-CER-2250
           Westerville,· Ohio 43081~8720
           614•890•4700 .                                                              . ...                                     .PLAiNTIFF'S ..
           lWX: 7101109409                                                                                              ....•,         .
                                                                                                                                            EXHIBIT·:~·:~
                                                                                                                                                            .     ~~·      ....:

I·
                                                                                                                                 .• .. -.   :   •   ... <:• :~'   ..~..   ... ~

                                               SC-ALL-00440            SCF-ALLF-00170                                   . . ;.'1/ii§:>~-;~~
                                                                                                                        . '         . . t;2·~·-
                                                                                                                         ~·           . ·:.·~.·..··             ·~;


                    Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 1 of 39


                                                                                                                                      SC-CER-2251
_;




                          CERAM IC ABSTR ACTS
                                                   CompUed by

                             The American Ceramic Society_


                                                 Rosa c. hall\', Btlillw
                                          Lots Pvw.DY 'I'nna        }
                                          Elm.Y C. VAX ScaOICI:         ds.rillu#
                                          :MAa_y ].   1WX:I.SPn




                                                VOLUME 10. 1931




                     •   A'&~•: "'H. ·w. JUcauder, J\. -A!Iy. -c. -a. ·Ambs-!r, -A. A- A,aa. JL.
                          Barta. LT. Brcnra.=illu, E. C. Clemeu, W. 1\4. COlm. R. H. Ewtii.
                          :M.A. Ewer. C. G. Jlarm&D,lt. A. Heilldl. B. B. Hewitt. M. 'Y. Hoc!Poa. ·
                          R. I~, S. Jtoa4o, M. V. ·Itoa.cloid_l', JC. Lark·HoroviU. W. Lcrda.
                          J. T. Linlet=. G. H. Mc:IutJR. T. N. l!cVay. W. W• .Meyer,
                          lt. G. Mills. A. ]. lofoaac:k. S. I. Pr::rkal, 1· D. Redue. B. P. Aa:ford.
                          D. E. SharP, G. R.. ~eltOD, Jl. H. Ste11beuoll. J. G. ToJplD, E. 1·
                          Vac:lluska, ~I.J. G. Wesdeldt, A. E. R.. Westmn. VI. C. 0. Wbite.




     ___ ___ ___ ___ ___ _
     Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 2 of 39
                                                                                              ___:__ __   --.
              Vo1.. 10               10-'U                                  BOOK UVIBW                                         ·a31
      to iUUstrate the                  SodetJ of Glau TedmoloiJ, April meetfac. ANON. PtJUirJ Gd:., 50 (647J..88i-
     rition is an out-               90 (1931).-A repon of the annual raeralmeetiar beld oa April I~. 1931,11 praeated.
           E.}.V.                                                                                              E.J.V.
      38i (1930).-
    uchoslOVaJdaa,                      DldiOIW'f of the World'& Commerd&l Prodaaa, J, H. VANITOn. Sir Isaac
             lt.B.                   PitmaD & Soas. Loadou. · RefrM. Jt1ur., 1 [41, 24~ (1931).-Matcri&la ol IDterest to
    .-\NoN. PllJk?                   ~ramists    wbicb have separate sectioas IU'C brick, bath brick, bauxite, black lead, bole,
    • and rlauwllft                  boac earth, boracic add. boru, c:emast. chalk, clay, c:oa1. faie~~ee. fire clay, fullers' artb,
     931, UDder the
                                     1taaa, P"Uhe. kaoliD, lime. limatoae. ocher, plumbaro, pon:elaiq, pottcr7, quana,
         described.
    • 11ft                           silicou carbide. aad ultr&IDiariDe. A valuable featllft Ia the Fn:ach, Genl:uul, &Del
          E.].V.                     Spanilb terma fOI' each substlusce ment.iolll:d...                                    E.Pll.
    Tui., 14 (S6J,                       World Killenla ud World PoUtica. C. X. Lam. Uaiv. of W'u., McCraw·
    OlftSI made ill                  HiD Book Co. ANoN. PU ~ Quorr,., 22 [2J, 83 (1931).-111 this voiiUDe, L. discusses
             CUl.S.                  tbe relatioa of uatlous 1111d coutllle~~u to the pn»dllCUve raerve auppUes &Del poalble
    J.'ll).-A brief                  fuaae ~-dopmCDU of mmenl raources, aud analyzes the poUtk:al sipiliculc:e of
    td, with eom.                    these facton..                                                                        E.P.Jl.
           E.].V.                        Ueets of Asbestos Duat OD tbe !.111111 ud Duat Sappreuioa Ill the .Ubeatoa ID-
    tt«A. !hr.• a                    diiiU)'. E. R. A. M&UWBTBD .uro C. W. Plua. H. M.. Statiooa'y Of!ice. Price
             E.}.V.                  11 3d act. Reviewed ill £n,SIIUrinc. 129,1Sf1 (1930).-Tbe dut formed ill t.be tnat·
       Gur. C'MIIt.                  mCDt of asbestos produce~ elfecu wblch are ~e~~erally limilar to those arisiq from tbe
    . 11'~~."  J.&L
         E.}.\".
                                     lillca-ladm 4ast. Tbe 6brous lonaations are not uactly the l&lDe a11d they appear to
                                     develop mOI'C rapidly, thoup addll:lr less to the patleut'a aucepdbili'Y to pbthiaia.
            B. I.                    .:\sbeslolis bas also been added to silicosis as 1111 oc:aapatioaal dlseuelrisin1 from WOI'Idar
    ~    (1931).-                    iu dusty IIII'I'OUI:Idilp.                                    •                         A.A.
    lf the pott(ry                      Muual of MiiWI.c Ecozaomlcs.              (Lehrbuch der Berpirtsdaaft.)        ~    X:..cas..
                                     \'crlar   ""Oil   Juliu Sprinrer. Berlin.   033 pp.   Pri~   48 Rm. Reviewed iD Collin:!'
         H.H.S.
                                     Guartl .• 14Z [300iJ, 1301 (1931).-This ex~ent work indicates a rcmukable devdop·
     C,-cJns. Soc .•
    :he COfiUII 1.1ne
                                     mc:nt in mininr teebniqlll!. The boo!.': is divided into eirbt sectioas. the character' of
    o0l has tal:en                   ~:u:h beinr discussed.                                                           E.J.V.
    -cclona 11!29,
                                          MocSena Brickmatiq. Ault.ED B. SLUU.B. Refr'Ge. JMV., 7 HI. u~ (1931):
    r in Caecho-                     for ab1tnact see      Ccf'G••·
                                                                Ab1., 10 [OJ, 429 (1931).                            E.P.Jl.
    ~r.      Runia.
                                          Hydraulic cluaUlc:atioa for !De l&lld lizillc- HUCK H.u!DOW, Ja. 11 pp .• 8          mus-
                                     U"atiOIII. Bill'. Mlnea. ln/t~nnolitlfl Cire., No. 6-&20 (1931).-H. dacriba metboda ol
             R.B.                    ftCOVaY and trealiDellt of IIUid &Del p-avelat tbe Meuautico Sand & Gra"-el Co., MW·
    lova.lda. R.                     •'ille. ~. ].                                                                   R..A.H.
    {l9a0).-9.
    rction a.t      C\'·   J.                                                Book Review
   :~etds of     the       ;;"
   «       are me11•       .:             The Art of Potte!J. IlUIIA · GALL      ._,'D  \'MAN \'•" E1'1'A. Bruce PubUsb.izar Co..
             R.B.          $         ::\lihraube. \\"u. 80 pp. Price !-1.35. Eichteen faD-pace plats aud twCDty-oae
    '· 0. MI.·
    o: Iaslitutc.
                           .
                           ~
                                     illusuatlou In the text camprisiur desips, dnwinp, and photornapbs. Froatlspiece
                                     in colon. This book presents a series of fourteen problems in pottery makmr wbicla
             R.B.          ~-        the autbOI'I l!Ave developed a~ad suceessfuUy uted as a course ol elementary iDsttuction
    :o~.      Cl4y·                  for junior hi;h ~c:bool students.                                                          •
      summaries                         Its chief value to teac:hm lies in t.h.: •·ell-orpni&ed "•·ork sheets" by .-bich each I)I'Ob-
        E.}.\',                      k'lft is.praeuted. Necessary materials and tools. steps ia the process, and referaces to
     Brulre~. 41                     ludpful literature are set d11W11 iD a simple but detailed fashion. A profasioual potter
    t: !':otcs on                    n1irht critic:iR the text for eenaiD teebnic:al IDac:curacies and lnad~uac:ies, bUt In spite
     (lt) "Stud·                     of its tltJe. the book dou not prctead to be a tnatiae on the potter's art. Alaa orcui&ed
    .:and G. F.                      Plan fOI' introduc:inr the subject to younc studenu, it will be helpfal to many art teachers
       E.P.lt.                       in thf.' public !IC:hools and •'ill, no doubt, find a lll'icSe usdulnc:sa.       .\.E.BAGGS

;::.;J·;
      .


                                 Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 3 of 39
Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 4 of 39
    HOME OFFICE                                                           Crown Copyright Reserved




            REPORT ON
    EFFECTS OF ASBESTOS                                                              DUST
          ON THE LUN.GS
                                            and
       DUST SUPPRESSION ·IN THE
          ASBESTOS INDUSTRY

              PART I.       Occurrence of Pulmonary Fibrosis and other
                             Pulmonary Affections in Asbestos Workers
              PA~T    II.   Processes giving rise to dust and methods for
                              its suppression

                                               BY
                            E. R. A. MEREWETHER, M.D.
                                H.M. Mcdic:ollnsrcctor of Factories
                                              AND
                                       C. W, PRICE
                              0.14. Enginecriag Inspector uf   Factori~




                                           LONDON:
       PRINTED AND PUBLISHED BY HIS MAJESTY'S STATI9NERY OFFICE.
     Tobe.purchased directly from H.M. STATIONERY OFfiCE at the following addresses;
           Adastral House, Kingsway, London, W.C.2; r~o. George Street, Edinburgh;
                   York Street, Manchester; 1, St. Andrew's Cn:scent, Cardiff;
                                15, Donegal! Square West, Belfast;
                                    or through any Bookseller.

                                              1930
     34·200
                 SC-ALL-00402                  SCF:..ALLF•00155



Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 5 of 39
     HOME OFFICE                                                                Crow" Copyrighl Reserwd




             REPORT ON
     EFFECTS OF ASBESTOS                                                                  DUST
           ON THE LUNGS
                                                    and
        DUST         SUPPRESSION IN THE
                  ASBESTOS INDUSTRY

                PART I.      Occurrence of Pulmonary Fibrosis and other
                              Pulmonary Affections in Asbestos Workers
                PA~T II.     Processes giving rise to dust and methods for
                               its suppression

                                                      BY
                            E. R. A. MEREWETHER, M.D.
                                      H.M. Medical hlll'cctor ol   Fa~1oriu

                                                    AND
                                             C. W. PRICE
                                    8.14. EnginecriniJinlpcctor uf l'aclorics




                                            LONDON:
        PRINTED AND PUBLISHED BY HIS MAJESTY'S STATIONERY OFFICE.
      To be purchased directly from H.M. STATIONERY OFFICE at the following addresses:
            Adastral House, Kingsway, London, W.C.2; 120, George Street, Edinburgh;
                    York Street, Manchester; 1, St. Andrew's Crescent, Cardiff;
                               s. 1 Donegal! Square West, Bel fast;
                                     or through any Bookseller.

                                                    1930




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 6 of 39
                                                  CONTENTS.




                                                      PABT   I.                               PAOB


     I. INTRODUtTfON                                                                             6

     i. EYri!Crll OP (RI\ITAHT 0U8T UPON TRB LUNOB .. ,
           Tho Nature of Aeboatoa

     3. 8COPB OV TS8      l NVBSTIOATION                                                         8
           Tho Populatloo at risk                                                                7
            SelocLion of Workers for Enminatlon ...                                              7
          . Tho Clinical Examination aDd Standarda adopted ...                                   8
            Radiographic Examination of tbe LuniJ&                                               8

     4. RBBULT8 OP 'fDB [NQUIRY ...                                                              9
           Asbcatoaie-The Pulmonary Fibroeia of Asbestos Workera                                 9
           Tho Asbestos Bodioa                                         ... ·                     9
           The Incidence of Puhuonar,y Fibroaia in Aabestoa Workers                              8
               Eftecta of Age and Long\h of Emplo,yment                                         10
               Elloct or Work in Diflaront Proceaaea                                            II
           Relative Duatineea .of Varioua Aaboatoa Proceoaea •..                                Ill
           Ooncentrntion      nr
                             Dnat Rnd Length.of P.xposure ntceaaary lo produce Fibroala ...     13
           Diaablomon& produced b,y the Asbestos Fibrosis ...                                   !I)
           Progreaa and Duration ot tho Di~ae ...                                               16
           Aaaociation or the Aabeatna Fibrosis with Pulmonary Tuberculosis ...                 16
           Summary                                                                              10

     6. FACTORS D&TKRliiNINO TUB PRBBIHT RBDODNITION OF TUB ABBI'STOQ FIDR0618.                 17

     6. PRBVBNTIVR !lfBA8URB8                                                                   17

     'f. TIIB OUTLOOK                                                                           17




                                                     RBnRENCES.                                  18

                                                       PuT [(,
     1. [NTBODVO'I'IOlf                                                                         '18

     i. PI\1Uli8BB.                                                                             18
            Ventilation                                                                         l!O
           Separation of Procoa~~e~~                                                            l!O

     3. DBBCIIIPTION   Or PBOCRS8B8 AND PIIBVBNTIVII fi!IIA8UIIBI .. :                          110
         TIXTILBS
                                                                                                110
           (o) Yarn and Cloth                                                                   iO
                  Opeo·ins                                                                      110
                  Carding                                                                       n
                  Stripping and Grinding       ,.,
                                                                                                113
                  Card Side Waste Trea~men~                                                     'l4
                  Spinning 11.11d Doubling                                                      'U
                  Warping, Winding
                                                                                                lU
                   Plaiting and Brading                                                         II!!
                  Weaving
                                                                                                25
                  Cloth " ricking," Examining, Moa.auring                                       1!0




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 7 of 39
                                                    s
                                                                         PAOB

          NoN-TUTILIIII                                                        116
                  Fiberising or Opening                                    116
            (b) Millboard, Pap11r, Sheets and Tilea                        116
            (c) Iuaulation Ma&eriale and Articles ..•                      '17
                  Oompoaitiona                                             117
                  Consolidated Sheela                                      117
                  Sectioua and Blaba ...                                   117
                  Manreaaea.                                                   118
            (d) Brake aud Olukh LIAiusa                                        118
            (c) Packiug aud Jointinge ...                                      119
            U> Aabeatoa-uovered Electrio Oooducton                             118
                  Electrodes                                                   118
                  Oahlo and Wiring                                             30
                  P'ield·Coil Wrapping                                         30
            (g) M i~~eollaueoua                                                30
                 Moulded Oooda                                                 30

      4. 8AOIUI                                                                30

       6. OI.IANIJIO or WOBK8 1 MAOHIIIIBT AJID 8ACKB                          30

      e. Su1nuav AND Rr.oo!niiUfDATIONB                                        31
                                                                               34



                                                                                     ...




           This Report was laid before Parliament on the 24th March, 1930, but
       has not been published as a Command Paper.
          GUS                                                            • a




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 8 of 39
                                              4




      The Right Hon. J. R. CLYNBB, M.P.,
          His Majesty's Secretary of State
              for the Home Department.

                                                            • HOME OFPICB,

                                                                  17th n!arch, 1930.

      SIR,
           I submit herewith a Report by Dr. E. R. A. Merewet.her and Mr. C. W.
      Price on their inquiries into the health conditions of the asbestos industry. Dr.
      Merewether's investigations on the medical side are of great scientific value.
      They establish the facta that the inhalation of asbestos dust over a period of
      years results in the development of a serious type of fibrosis of the lungs, that
      the development of the disease varies in direct proportion to the lengtli of the
      exposure to dust, and that susc~ptibility to the disease is not affected either by
      age or sex.
           Tho remedy for these condit.ions is to be found, as in tho case of so many
      industrinl diseases, in the suppression of dust. The second part of the Report
      indicates that this point has only recently been appreciated. In the non-textile
      section of the industry, no serious difficulties arise as regards the application
      of exhaust ventilation. For the textile section, it is evident that a good deal
      of experimental work will h1we to be carried out before completely successful
      ventilating npplinnt'l'B are evolved effectively to remove n.ll the dust.

                                I have the honour to be,

                                                  Sir,
                                      Your obedient Servant,
                                                         GERAJ.. D BELLHOUSE,
                                                  H.M. Chief Inspector of Factories.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 9 of 39
     Report on Effects of Asbestos Dust on the Lungs and
         Dust Suppression. in ·the Asbestos Industry.

                                          PART I.
     THE OCCURRENCE OF PULMONARY FIBROSIS AND OTHER
         PULMONARY AFFECTIONS IN ASBESTOS WORKERS.
                                     1. -INTRODtJCTlON.
           This Report is based upon the data. obtained in an extensive investigatiou
     during the years 1928 and 1929. The inquiry was initiated by the Factory
     Department of the Home Office following the discovery in February, 1928, uf li
     case of non-tubercular fibrc>sis of the lungs in an asbestos worker, of auJiicieut
     sevurity to nei:essit.ate treatment in hospital (Seiler's Case').
        . I'rior to this, this Department had knowledge of only two deaths of asbestos
     workers, about whom there was expert opinion that the inhalation of asbestos
     dust bad at. least contributed to, if not caused, the fatal outcome. The &rat. of
     these, now referred to as the '' Montague Murray Case,'' occurred in 1900,
     but all that is known concerning it is contained in the evidence given by Dr.
     Montague Murrar in 1906, before the Departmental Committee on Compensation
      for Industrial Du1ea.sea'. In this case post mortem examination confirmed the
     clinical diagnosis of extensive non-tubercular pulmonary fibrosis.       The secnnd
      (Cooke's Case•) occurred in 1924. Here, although Cooke• and Stuart McDonald'
      were of the O,Pinion that the lungs showed a prosressive dust fibrosis together
     with a chrontc tuberculous infection, the etiologtcal relationship between the
      inhalation of asbestos dust and fibrosis of the lungs would have been strengtheoud
     by tho absence of a tuberculous infection.
           An earlJ survey of the industry in 1910-11 by the Department did not dis-
     close any ev1dence of the existence of a serious health hazard in the industry,
     but some experiments on animals conducted in 1912 by Professor J. M. Beattie
     of Sheffield University for the Department showed that the inhalation of asbestos
     dust will cause a mild degree of fibrosis.
           When, tberef•>re, investigation of Seiler's Case showed that other industrial
     and infective causes of fibrosis ciould bo definitely excluded, the necessity of
     deciding whether the supervention of this disease in an asbestos worker was an
     exceptional occurrence, or evidence of a grave health risk in the industry, was
     apparent and the investigation referred to was undertaken.

                      2.-:-EPPBCTS ov IRRITANT DusT UroN THB LuNGS.
           The moat important local effects which may follow the inhalation of dust
      include pulmonary and bronchial catarrh, asthma, bronchitis, fibrosis of the
     lungs, and secondary changes, such as emphysema, looal or diffuse. These
     chan~es in the lunge, which may be looked upon as a measure of the efforts of
     the hving tissues to repel or incarcerate the irritant particles of·duat, necessarily
     cause interference with the general efficiency of the lungs. The impairment of
     functional capacity may be slight or severe, and temporary or permanent, de-
     pending on the variety of dust, and on other factors, such as concentration
     of dust and length of exposure.
           Moreover, individuals whose lungs have been affected as the result of the·
     inhalation of some dusts, show an increased susceptibility to the supervention
     of respi.ratory ,infections, such as tuberculosis or pneumonia.
           Fibrosis of the lungs is recognised to be the most important lesion caused
     by the inhalation of dust, ·and thr. proneness of workers with a dust fibrosis to
     be affected with pulmonary tuberculosis has been shown to bo the main cause
     o.f the incrca~d mortality rato from the latter disease in certain dusty occupa-
     tiOns.
        6708                                                                       AS




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 10 of 39
                                              6

           This triad-exposure to dust, fibrosis of· the lungs, and high mortality rate
      from pulmonary tuberculosis-was found to be common to a number of large
      and important industries, ~nd in all of them the dust. incriminated was free
      crystalhne silica (SiO,).
           These features were not observed, :however, in other indust.ries in' which,
      while t.here was exposure to siliceous dust, the silica was found to exist in the
      combined form as a silicate and not in tbe free condition.
           Thus, shortly, free silica came to be regarded as the t~re-eminent cause
      of industrial fibrosis of the lungs and as a notable factor an t.be production
      of the excess mor~lity rate from pulmonary tuberculosis in certain mdustries.
           Whilst the J?Uimonary fibrosis produced by free silica (Silicosis) baa boen,
      and is being, roanutely investigated, the ~ntialities, as fibrosis producers,
      of dust other than free silica hAve not been full1 explored, although at appears
      certain that some other inorganic dust.s can, and some c~~onnot, prOduce tit>rosia
      under the conditions met with in industry.                             .
           That a serious, even fatal, degree of fibrosis can be produced by some
      of these other dusts bas not been generally; appreciated·, although Badbam in
      a thoughtful paper• has drawn attention to this ~int, in reporting a fatal case
      of pulmonary fibrosis caused by dust of an orthoclase basalt contaming no free
      silica.
           Ths Nature of Asbsstos.-Tbe fibrous minerals comm,!roially known as
      asbestos fall into the latter group, the silica being combined with metallic bases,
      mainly ma~nesium or iron and, to a less extent calcium, sodium or aluminium.
      Tho term ts a collective name a~plied to a variety of silicate minerals which
      diB'er from each other in chem1cal composition and physical properties but
      resomble one another in their finely fibrous nature and flexibility. · Their value
      depends on the facility with which they: can be split up into long and flexible
      fibres for spinning and woaving, on their resistance to heat and acids, and on
      their insulating properties witll respect to heat and electricity. Varieties of
      asbestos possess these characteristic& in differing degree.
            Practically speaking, all that goes under the name asbestos in commerce is
      either fibrous serpentine, or a fibrou& mineral of t.he hornblende group, of which
       the most important are crocidolite, amosite and tremolite. Serpentane asbestos
       or chry110tile is essentially a. hydrated silicate of magnesium, containing little
       iron and practically no calcium.       The hornblende varieties contain less mag-
       nesium and usually more calcium, aluminium and iron-crocidolite and.amosite
       being mainly silicates of iron.

                             S.-8COPB OP TBB INVBSTIOATION.

            Asbestos is. very largely used in industry, being an important constituent
      of many different products. 'fhe diversity of incfustries CO'Ilcerned made it
      essential that some restriction of the field of investigation should be decided
      upon.
            The manufacturintJ processes affected fall more or less sharply into two
      groups (1) those in whtch there is exposure to pure asbestos or asbesto& mixed
      with a very small percentage of cotton or other vegetable fibre, and (2) those
      in which tliero is exposure to a mixture of dusts, of whiob asbestos is but one.
            The former group comprises, in the main, the textile branch of the industry
      a branch manufacturing 1nsulating materials from practically pure asbestos:
      and some preliminary processes in other branches.
            The lat~er group includes a. number of procesees in which the proportion
      o~ asb~stA?s _ll:l the_ dust evolved ranges from a negligible quantiti upwards.
      Stn.ce 1t 1s tmposst~le to evaluate the effect ?n the l~ngs of mixoa dusts, of
       whtch asbes~ dust IS only ~ne ~mponent, unttl the actton of asbestos dust itself
       was detormmed, tho examanat1on of workers for the purpose of this enquiry
       wa.s restricted to workers employed in processes included in grouf (1), in other
       word:\, to workers as nearly as possible exposed to tbe inftuence o pure asbestos
       dust. Furthermore, the effects of previous exposure to other irritant dusts
       snch n.s that of free silica, had to be excluded.                                '




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 11 of 39
                                                           1
            The Population et Risk.-The gross number of workers who may be
      exposed to the inhalation of asbestos dust to any extent is unknown, and, owing
      to the ,rea~ variety of processes concerned, there are insuperable difficulties in
      nsc:ertamin~ this figure. Nor, in fact, would enlightenment on this point be
      of any particular value.
            n is otherwise, however, with respect to the figure representing the number
      conRtantly exposed in the course of their daily work to the influence of pure or
      almost pure asbestos dust. Some information on this point is very desirable
      to check the ad!M{uacy of the sample of workers examined, and to envisage the
      problem oonfron~1ng the industry.
            While only a rough approximation is possible, it is believed that about
      2,200 is the present number of persons in thi11 country exposed in their daily
      work to the mhalation of asbestOs dust, either pure or admixed with a. small
      proj)Ortion of cotton.      It should not be overlooked that this figure does not
      Include the oonsiderable number of workers exposed to the influence of mixed
      dut~ts of which asbestos is but one, and commonly not more than 20 per cent.
      ot the mixture.
            Of these 2,200, the sample examined numbered 868 (excluding 11 for
      reasons referred to later) or 16.5 per cent.
            Sslection of Worksrs for Ezamination.-The selection of workers for
      examination was not left entirely to chance, since it w~ early evident that the
      proportion of those employed 10 years and upwards in the mdust.ry was very
      small; therefore, iu each factory those longest employed were preferred, since
      the importance of including a sufficient sample of tliis grouJ.> is evide'nt.. Regard
      was also paid to the other end of the scale so as to obts.m information as to
      the length of exposure to dust n~cessary before eiiect.a are manifested, and also
      to the particular proceBB on whacb tbe worker was engaged·.
            By balancing the component groups of the sample in this way as the
      enquiry prooeeded, it was felt that t.be maximum information would be obtained
      in the shortest time.
            It follows, therefore, that in respect of length of exposure to asbestos dust,
      the component groups of the sample do not bear the same relationshiE to each
      other as the .corresponding grouP.s of thp industry under review.             The sub-
      joined Tables will make this clea'r. T~bl~ 1 shows the distribution according
      to length of employment (not neoessarti,Y 1n one factor)') of 7'75 workers, t.~e
      totl\l number engaR'&d on those proceases 1n several factories. Table 2 shows the
      sample of 363 worKers distributed in the same way.

                                  TABLK 1.                                            TABLIG ~.



              YMn                             Peroeatage             Yeara
                                                                                      I             ,I
                                                                                                    i    Peroea~age
          emploted.
                                    Number.    of Total.           employed.
                                                                                      I   Number,
                                                                                                         of Total.


       0-4      ...         ...      483        62•S            0-4             ...,
                                                                                ...
                                                                                            S9             U·li

                .........
                            ...
                                                                                : : l-
       ~-9                           100        1111·8          D-9                        IU              38•8
      IO-U                  ...
                            ...
                                      61
                                      114
                                                 6•8
                                                 3•1
                                                               10-14
                                                               1&-19
                                                                                            94             13·11
                                                                                                            7•7
      10-19                                                                                 SIS.
      SO aad over           ...       17         ll· B         110 aad our      ...         Ill             &·S

             To~ala         ...      Ufl       100                    To tale   ... !      383            100



            The enormous preponderance numerically of workers employed under ·five
      years is striking, as also is th~ very low percentage of workers employed 10
      yu11.ra or longer.                                 ·
           Comparison of the two tables shows that the efl'ect of the method of selec-
      tion of workers for e~taminat.ion is that the number examined in each successive
      live years employment group is a progressively greater proportion of the total
      nmuber which could have been examined in each particular group.
         8708                                                                                                   A4




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 12 of 39
                                                K

           ~it~   a. solitary exception all those examined were at work on the day or
       c:xammatton.
            'fhs Clinic.al ~:Mmination. ~nd ~taruiards adop4ed.-The n~ture and
      purpose of the lDCJUiry were expla1ned to each worker whom it was ~roposed
      to ~nmine, indivtdually, and his or her co-operation obtained. Each io-
      dindual's previous iodust.rial history, subsequent to leaving school, was noted
      ia~ detail. This was essential in order to exclude, especially, the effect of pre-
      vious work in any of the numerous processes involving exposure to free silica
      dust, and, to a leas extent, the effect. of other dusts. Similarly, the in-
      dividual's medical history was scrutinised froin childhood onwards, to determine
      the ~hysical level. on entry . into the industry and any su~sequent changes.
      Particular att.entton was pa1d to accounts of pulmonary aal.ments, some of
      which, like asthma. and l>roochitis, a.re common enough amongst the general
      population, 1.et are also non-sJ)OOilic signs of irritation caused by the .inhalation
      of dust, whdst others, like inftuenza and pneumonia, are 0CCilSIOnaJ1y followed
      by a degree of pulmonary fibrosis. War service, if any, was gone into, especiaHy
      a.s to whether there was any history of the worker Jlaving been a gas casualty
      at any time. The family and personal history in respect. of pulmonary tuber-
      culosis was enquired into, and also as to any close association with known cases
      of this disease in friends or relatives. In approaching the pert.inent subject
      of symptoms, great care was taken to avoid leading questions, especially in
      eliciting information as to t.he exist.ence of. any undue shortness of breath.
             The actual details of the physical examination do not call for comment,
      inasmuch as they followed the usual lines of a detailed examination of the
      chest, with obse"atioos of the general health and of the condition of the upper
      air passages.
             Reference must be made, however, to the standard of normality adopted in
      8.11sessiog the state of the lungs. The appraisement of any departure from the
      uormal necessarily pre-supposes the existence of such a standard. Every
      clinician has n.Uamed, as the result. o£ experience, his own clear conception of
      the normnl chest, but it is not often that' he finds it nccessal'y to define this
      st.Jlte in so many \vords, in fact it seems scarcely possible to do so, and this for
      several reasons; the heart and lungs function efficiently within wide limits of
      applied strain, and, although vestiges of past disease .may be present and
      apparent on examination, tbey will be unimportant if they will never tax the
      organism beyond these limits, are non-progressive and do not predispose t.o other
      disease. Age itself has recognisable effects, but for this reason alone, the che11t
      cannot be considered abnormal.
           There is obvious disparity between the standard of physical fitness required
      for an air pilot and that. required for life insurance at ordinary rates; in-
      divirluals reaching either standard can be classed as " normal," ye~ many attaiu-
      ing the latt.er sLandard have never approached the former.
           Thus, within limits, various gradations of normality· may be distinguished,
      and correspondng standards constituted without inaccurac,r, the precise status
      of any standard being determined by the purpose for wh1ch it is established.
      For Lhe purpose of this enquiry the standard adopted has been that evinced
      in any large group of persons living under similar environ~ental conditions,
      apart from work in dusty occupations, o.s those of the group beiug considered.
      This is neither a high standard nor a very low standard, but the average stan-
      dard of normality displayed amongst the industri11.l population of this
      country.
           Radiographic E:.r:amination of thB Lungs.-In addition a careful radio-
      graphic exauunat.ion of the chest was made in many (133) cases, the necessity
      for which .in investigations ioto the effects of dust upon the lungs bas been
      omphasised repeat.edly by various authorities. It was not, of course, feasible
      to obtain tecbnioally sufficient radiograms of all the workers examined, derived
      a9 they were from factories scattered over the country, some in districts remote
      from a radiological centre. The !'fiOde of selection was dictated by the needs
      of the situation, with the object of elucidating material points germane to the
       investigation, e.g., the elucidation of. complioa.ting aiJ'ections, in measuring the




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 13 of 39
                                               9

      extent a.nd prosress of the lesions and locating the point· at which the earliest
      radiographic stgns appear, and finally as a check upon the human fG.Ctor
      presented by the exammer himself.

                                  4.-REBULTB or TBB lNQurav.
           To anticipate, ·examination of the data collected in this investigation leads·
      to the conclusion that the inhalation of asbestos dust over a periOd of years
      results in the development of a serious type of fibrosis of the lungs.
           Asbestosis-the Pulmonary Fibro~ of Asbestos Workers.-It is helpful to
      visualise fibrosis of the lungs as it occurs in eabestos workers as the slQw growth
     of fibrous tiaaue (scar tissue) between the air cells of the lung wherever the in-
      haled dust comes to rest. While new fibrous tissue is being laid down like a
      I!Pider's web, that 'deposited eariier gradually contracts. · This ftbrons tiasue
      iR not only useless as a substitute for the air cella, but with continued inhalation
     of the causative dust, by ita invasion of new territory and consolidation of that
     already occupied, it gradually, and literally, strangles the easential tissues of
     the lungs.
           In common with other essential or3ans of the body the lungs have a large
      reserve of tiasue for use in emergencies and to permit of a diminution fJf
      functional cat>acity due to advancing age or disease. For this reason, and
      because fibros1s' of the lungs is essentially a local disease, it is only when the
      fibrosis progresses to the extent of obliterating this reserve, that undue short-
      neBS of breath on any extra effort draws the worker's attention to the fact that
      his health is not what it should be. The other symptoms of the diaea.se such
      ns cough are ~qually una86Uming, and are readily ascribed to some common and
      trivial cause.
           From this point the progress of the disease is more rapid, since it is now
     encroaching on the remaining sound tiaaue of the lungs, already only just suffi-
     cient to maintain him in his ordinary daily activities. Ultimately, if no acute
     respiratory infection has precipitated a fatal termination, a stage is reached
     when the lungs can do little more than maintain life, and the shortness of breath
     becomes extreme.
           In ita main clinical features, therefore, the disease resembles silicosis, as
     mi~ht be expected. It difters from silicosis, however, in the mode of diatri-
     butaon of the fibrous tiasue in the lungs, in ita more rapid develo,Pment, in ita
      radiolo!I'cal features, and, there is some reason for believing, an a lessened
     susceptibility to the supervention of pulmonary tuberculosis, the liability to
      which disease is so definitely an added ha1.ard. in silicosis.
           The Asbestos Bodiss.--In the lungs of tho86 exposed to asbestos dust,
     angular particles derived from asbestos,' and spicules of asbestos" are found
     on microscopif;)al examination, and also numbers of ~uliar bodies described
     by Cooke and Hill' and Stuart McDonald•. They are yellowish broWn in colour,
     of elongated, bead-like form, often with bulbous ends. Cooke• and Roodhouse
     Gloyne• independently demonstrated a mineral core in these bodies, evidently
     deraved from the asbestos fibre. Stewart and Haddow'" have also demonstrated
     their presence in the sputum of asbestos workere. These bodies have not been
     found to occur in any other human affection.           They have been found in the
     spatum within a comparatively short time after exposure to asbestos dust, and
     in the absence of clinical or radiological evidence of pulmonarv fibrosis, their
     ptr~oonce cannot be taken at present as indicating anything more than previous
     inhalation of asbe11tos dust.                                   .       .
          The lncidence of Pulmonary Fibrosis in. Asbestos Workers.- The extent of
     the risk to health associated with exposure to asbestos dust under present indus-
     trial conditions may now be considered in detail.
          Of the 874 worker.s of both sexes examined, 105 were found to have a diffuse
     fibrosis of the lungs attributable to the inhalation of dust. Ten of these, and
     one other in which there were earlier signs of the same condition, have been
     excluded from further consideration, inasmuch that it was felt that previou11
     work in other dusty occupations, such as quarrying, and coal mining, may have
     been the prime or a contributory factor in the. developmep\ q( ~he puiJTIQnary
     lesions found.                                                         ·
                                                                                   A II




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 14 of 39
                                                         10
           Thus, 95 of 868 workers, or 26.2 per cent. showed a definite fibrosis due to
      asbestos dust. An additional21 were found with precursive signs of this disease,
      but these are given no weight in the general conclusions, which are derived solely
      from examination of the 95 cases of definite fibrosis.
            Of the 133 radiographed, 62 presented radiographical signs of a diffuse
      fib1'0sis, and in a further 25 there were suggest1ve radiologtcal changes not
      definitely diffuse fibrosis. In .JO of the former group and S of the lattAlr the
      changes were possibly referable to prior work in other dusty occupations or to
      other cause, and they are therefore excluded, leaving 52 .cases of fibrosis and 22
      with signs suggestive of early changes in the lungs due to nsbestos,-sufficient
      radiological confirmation.
               Wbat'inferences should be drawn from these figures t-Certainly not that
      26.2 per cent. or roughly 1 in 4 of those at present eltposed to asbestos dust in theh·
      daily work have fibros1s of the lungs. As mentioned previously the sample
      examined is loaded with a greater pro~rtion of workers employed 5 years and
      over than obtains in these sections of the industry at the present time (Tables
      1 and 2 above), and aa shown in Table S below the incidence of fibrosis increases
      with. the length of etnJ>loyment. Therefore in order to obtain an approxima-
      tion of the generel ioc1dence rate of fibrosis in these sections of the 1ndustry a
      correction must be applied on this account. Applying the rates shown in Table
      3 to the figures in Table 1, it appears that the general incidence rate of fibrosis
      of the 1ung~t amongst those employed in these sections of the industry is rather
      l~ss than 1 in 8, or, excluding tliose employed under 5 years, rather leas than
       l io 3.                                                            ·
            Further corrections would have b~n necessary if the sample had included
      Kll undue proportion of workers from the more dusty processes, but this was
       found not to be the case. ·Also no correction is required on account of differing
      age distribution since, as will be seen later, the inc1dence of fibrosis is unaffected
       thercbr. Sex has no effect.                                                        .
            These general incidence rates are convenient merely        as   affording a rough
       iudicution of the inherent risk associated with exposure to asbestos dust at the
       present time. They have no permanent value eitlier aa an index of the general
       r~sk of fibr~sis in the industry from year to year, or as a measure of the risk
       in any particular· factory or group of employees. This must be so since not
       only will the distribution of workers in the industry according to process and
       length of employment v.1ry from year to {ear in accordance with trade develop-
       menta, but the increas.ing application o methods for the suppression of dust
       will have a cumulative effect in reducing the fibrosis in.cidence rate in futur~
        years.
       .   Eff6cts of .4 gt~ and Lt~ngth of Employm6nt.-Table S shows the distribution
       o~ th~ WC?rkera exa~ined according to len~th of e0;1pl?yment, and Table 4 their
       dtstnbut1on accordmg to age, together. wath the mc1dence rates of fibrosis in
       sach case.

                     TABLB a.-Incirienc~      of Fibrosis relative to Length flj Employment,

                                                  Oa.eee of Fibroeia.                Averase a.g<1 ia yoare,
            · Yeare
           Employed.
                              Nu111be~
                             Eum i nod.
                                                                        -
                                                                      Group     Of Group laaa  I
                                                           I
                                               Number.             hcidence per     ca.saa         Of I'&HI of
                                                                       con~.     of Fibroeia. II    Fibroeia.


        0-4    ...     ...       89       I        0                   -             !lo&·ll            -
        IHI ...                 141       i       38                  llli•6         30•3             38·0
       10-1( .....     ...       84               27                  311•1          34•4             40• 4
                       ...
       15-19 ...
       to and over ...
       -·-----     ~·
                                 liB
                                 Ill
                                          I       IIi
                                                  17
                                                                      U•B
                                                                      80·9

                                                                            ~----,----
                                                                                      U•9
                                                                                      114•4
                                                                                                       43·3
                                                                                                      5!1•7

        ToL&Ie ...              363
                                          I       96
                                                              ·I
                                                                      !18•9    30•1 41•4




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 15 of 39
                                                             Ll

                                  TABLB    4.-/ncidence of FibrosiJ relative to A.'fe.
                                                                                   Average lengtb of emplo)'meot
                                                     Cues of Fibroaie.

           Age Group.             Numbor
                                 Exo.mined.
                                                 ·M11mbor.
                                                             I        Group
                                                                  I ocidoooe per
                                                                                   --
                                                                                   Of Group
                                                                                       C&HB
                                                                                             io Jtara.

                                                                                               IOIIB
                                                                                                           Of cues of
                                                                                                                        ...
                                                                                                            Fibroaia.
                                                              ·        oen\.        of Fibroaia.
       .
       Up to
       20-19
                19
                ...
                      ...I           B3
                                    1110
                                                     0
                                                    14
                                                                        -9•3            3·!1
                                                                                        8•1!
                                                                                                               -8·7
       30-:S9   ...   ...... 1      100             30                30·0
                                                                      811•9
                                                                                        9•1
                                                                                       11•3
                                                                                                              111•11
                                                                                                              14•1
       40-49    ...                  47             31
       110-119 ...                   29             ll                37•9               9•7                  18•9
       80 aod over    :::I           14.             9·               84•3              \8•0                  19·3

           Total a    ... r
                           0
                                   383              96
                                                              I      · IUI•I             7•5
                                                                                                       I      13•11

              These tables indicate the outstanding importa.nce of length of employment
        (and hence length of exposure to dust), and the negligible effects of age,. on the
        production of fibrosis.                                               ·         ·
              Thus ago groups 30/39 and 50/69 (Table 4:) have incidence rates of SO per
        cent. and 37.9 per cent. respectively, not a wide difference, since the groups
        include workers in various processes exposed· to different concentrations of dust.
        Moreover, tho average length of employment in these two groups, excluding the
        c:ases of fibrosis, is almost identical, but considerably less than the average
        length for all the cases of fibrosis (18.5 years).
              It appears also from the same Table that. no special susceptibility to the
        development of fibrosis is shown by young persons, unless it is considered tb~t
        the figure of 8. '1 years, the average· length of employment of the oases of ·fibros1s
        in age group 20/~. has been shortened by increased suaceptibili~f of ages under
        20. As, howeve~. the avera~e age of this group at cases of fibros1s is 26.7 years,
        and also because the estabhshment of fitirosis does not necessita.t.e immediate
         retirement from work, this ·is largely discounted.             .
              Column 4 of Table 4 also shows a general irregularity which, in itself,
         points strongly to the negligible effects of age in the production of fibrosis.
              Turning to the effects of length of employment a very different picture is
        seen. Table 3 shows that after 6 years' exposure,· the incidence rate mounts
         rapidly, and after 10 rears increases almost. in _geometrical prbgression..      ..
              Efloct of Work "' diflerenl Procsaaea.-There are insuperable difficulties
         in ascertaining trustworthy figures of the preci~ incidence of fibrosis amongst
         workers in particular asbestos processes.         This is the result of the· common
         practices in the industry of housmg many processes in one room, and of workers
         transferring from one process to another. These two factors, the influence of
         dust from neighbouring processes, and prior work in other asbestos ·processes,
        operate to obscure the effects due to worJC in any one prooeas. · .
              By distributing. the workers, however, according to the process in which· each
         has been longest employed and grouping similar processe·s together, it is possible
       ·to draw certain broad conclusions as to the relative elfect of ·work in different
         processes. In this way groups were obtained as follows:-.
               ..    ·~1) Cr1:1s~ing, ope~ing, disintegrating and mixing.
                       2) Cardmg.
                       3)' Spinning, twisting, doubling, plaiting, etc. ·
                      (4) Insulating mattress making.
                      (5) Weaving and associated processes.               .
                      (6) Miscellaneous processes and remaining unclassilled workers.
         . . The outstanding P?in~ brought out in this, w~y is the relatively very low
         mc1dence rate of fitiros1s tn group S (termed ·' sptnners '' for convenience) as
         compared with each of the other groups. There is some indication also that
         amongst " spinners " the di.sea~e ~kes longer to develop.. Study of the radio-
         grams, also, reveals further tnd1cat1ons confirmatory of tlus. Moreover estima-
         ~ions of the dust ~ontent of. the air in the neighbourhood of these pr~sscs and
         m that of others JD the var1ous groups show that the evolution of dust in group
         3 is also relatively low (Table 5).
             61&8
                                                                                                                       Ae




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 16 of 39
                                                               12

             In fact, the history, and the medical and radiological features of the cases
       of fibrosis, together with the results of comparison of the dust counts, al~ con-
       tribute in some degree to the view that with comparatively low concentrataon of
       dust in the neighbourhood of a process, .the reaulti~g cases of fi~roais amo~gst
       the workers in that process are longer m developang and remalD longer ~~ a
       milder stage.. It 'follows, therefore, that in such cases the ra~        ac~umulataon             o!
       of dust in the lung has not greatlY. exceeded the rate of ehmmat1on, and a
       further point of great practical importance emerges, namely, that in order to
       prevent'the full development of the disease amongst asbestos workers within the
       space of an average working lifetime, it is necessary to reduce the concentra-
       taon of dust in the air of the workrooms to a figure below that pertaining to
     . spinning at the time over which these cases were exposed.
              Not only does group S show the lowest incidence of fibrosis, but it forma
       the largest individual group in these sections of the industry-about one third.
              Relati"B DustinBss of Various Asbestos Processes.-While some reference
       here to the varying amount of dust evolved by the different processes is necesaary,
       the causation of f.beae differences and methods of suppression of duet are dis-
       cussed in Part II of this Report.
             ·Different asbestos processes do cause the evolution of different amounts of
       dust into the air of the workrooms, and, under present conditions, the difference
       betwP.Cn the least dusty and the most dusty processes is very t>ronounced.
              In some processes the production of asbestos dust is insignificant; in a second
       group dust is continuously evolved but in rell\tively low concentration, as in
       spinning; in a third group' the evolution of dust is continuous and in high con-
       centration, as in dry cloth weaving; and in a fourth group much dust is dissi-
       J.>ated in bursts of short duration, as in. emptying the fibre from settling chambers
       by hand into bags.
              Some additional data were obtained by means of a limited number of
       determinations of the dust content of the air at the breathing level of opera-
       tives engaged in various processes, with the aid of the Owens' Jet Apparatus.
        Tho ligures in Table 5 which were calculated from some 50· determinations,
        giv., a rough idea of the general dustiness of the J>rocasses concerned; and also
        of the effect of localised exhaust ventilation and damping in reducing the
       concentration of Ctust in some of them.          The counts in other processes are
       ex:pr~d proportionately to the spinning, plaiting and braiding group, taken
        as umtv.           .
              It 'will be seen from this Table that the dustiest pr·ocesses are opening (with
        old fashioned teaSers), sieving (with no local exhaust ventilation), and shovelling
        or otherwise handlin~ asbestos fibre, with a comparative fltrore of 2.34. The
       heaviest counts of all were found in this group, in sack filling by band in a
        settling chamber. The comparative fi~re here was 6.84, but the record was
        denso, with much clumpiDJt together of the dust ~rticles, with the result that
        the total dust count arrived at was undoubtedly too low.                 .
            Next in order is dry cloth weaving without the &!)plication of localised
        exhaust vant.ilAtion, witli a figure of 1.95. This is undoutitedly a dusty prOCCliB,
        and although local exhaust ventilation reduces the count at the breathing level ·
        of the weaver, much dust still escapes into the workroom.              Weavinr:r cloth
        wet, not merely damp, reduces the dust count to a remarkable degree. Column
         TABLE    5.-RelatitJB Dustiness of f1ariow Processes and Ef!eqts of L'ocalised
                  Ezlu&ust Ventilation nnd Da.wp Mat hods in SU'P'f'1'esring Dust.
                                                  Wea•ina.

      Spinnins.
                                   ···-------··' ········-
                                    Clo~h.
                                                           ····-·
                                                     Baad. ,_
                                                                                        Ma\t1'861 Maklog.
                                                                                                                         Opeoing
      BraldlnR. Cardios.l--
      Pial tina,  with           Dr)'.             :                           - - -·-- - -                                 &1\d
                                                                                                                         handlio&·
                  local
       wiUoou\ owhanot                                         Dr:v,             Dry,                                      fibre,
                                                                                                Dr7 •         Damh,•      withou~


                                                   i
         I ..Cal                                               with            ""hout
                 until· WI thou         Wlt.h                                                   with
       ewhauot
        Yon til. atioo.   local    '    lncal i Wet.
                        UhAUI t . . hone\
                                                               local
                                                              uh••!o\
                                                                        Wot.    looal
                                                                               01haua~
                                                                                               eKhauot
                                                                                               nn~ll-
                                                                                                                wl\
                                                                                                              ewhauat
                                                                                                               ventil·
                                                                                                                            local
                                                                                                                          o1hauaL
                                                                                                                           von til·
        ""00.            ••nLil ,      '1'81\\iJ..            von\tl·          ven\il.
                                                                               &Lion.           ALioo.         a~loa.      atlon.
                         at-ion . ' atlon.                     atlon. '
         m          <'l>       r.n __ ._..J&_·...J2L _(_6)_ m                    (!!>            (9)            00)         (11)


      --1-1~1--=                       I   1·05    1   ·851     ·81    1 ·91 1··83         1                             111·34
           • Note tha\ herQ the eahl\uaL von\ilation moano apecial gener"l veaLilatlon of         ~he    ma\tr111111 making work.
      roo mo. not locallse!l a\ the work bonclooo.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 17 of 39
                                              13

     7 for band (i.e., narrow) weavin~, wet, is not. accurate since the figure  baa been
     raised by dust from a neigbbourmg dry cloth loom.
          Mattress making without any precautions, such as exhaust ventilation,
     or damping floors, tables and! cloth, follows next with a figure of 1.83 (See
     footnote Table 5). Application of exhaust ventilation, and damping reduces
     the figure considerably, but it may be that the figures in columns 9 and 10 are
     loo low, since counts for some subsidiary processea, such as buttoning, sewing,
     and cutting out, are not available.
          n will be obsened that carding, although essentially a very dusty process,
      produced a comparative figure of only 1.17.       This is due in part to partial
     enclosure of tbe working parts of the carding machine, but is mostly the result
     of the application of local exhaust ventilation.     Moreover, the figure does not
     take intQ account. the extremely dusty operation of stripping.
           Relative to the comparative numbers for the other difterent proce88B8, the
     figure of 1 for spinning, plaiting and braiding is probably rather too high,
     owing to contamination by dust. from neighbouring and more dusty processes.
           Samples of asbestos vary much in chemical constitution and physical pro-
      perties, and of the three main varieties, chrysotile, crocidolite, and amoeite, the
      latter two, in th~ opinion of experienced workers, usuallY. give rise to more dust
      than cbrysotile in the textile manufacturing processes. N"o evidence was found
      to indicate that any one of the threo varieties is more, or less, potent than the
      others in producif!g ~brosis, other factors, sue~ as con~ntration of dust, being
      equal.    A pPCuharaty of the asbestos fibre 18 that 1t first fragments loug1~
      tudinally, anci apparently this process can go on indefinitely, sinoe there is no
      ultimate fibre comparable to a vegetable fibre such as cotton.
          Concentration of Dual and Le'lgth of E:.r;posu.re Necessary to Produce
      .Fibrosis.-From the data so far examined it seems clear that fibrosis of the
      lungs is & definite occupational risk amongst asbestos workera as a class.
      Furthermore, it appears that the risk falls most heavily on those longest em-
       ployed Rnd on those engaged in the more dusty processes.
             Some further consideration of these two important factors, length of em-
       ployual\nt and conoentration of dust, is desirable.      Obviously, t.o some extent,
       they are interdependent, since, assuming that a specific quantity of asbestos
      dust mul't be inhaled to produce a generalist;d fibrosis, the fibrosut will resnlt
      from exposure for a period of time varying with the concentration of dust in the
       air breathed.
             SiJ11son" reports the case of an asbestos rnill: worker in South Africa,
      exposed for 12 months to a very dusty atmosphere, who died from a rapid
      tuberculosis; sections of the lungs showed, apart from the changes due to tuber-
       culosis, a. moderately marked libroais. Burton Wood al)d Page" report the
      case of an asbestos spinner, employed 15 months,. who died from a generalised
       Luberculosisi 8 months aft.er ceasing work. In this case a little fibrous tissue
       was genera ly to be seen surrounding the asbestos fibres found in the lung
      tissue, but tnere was no gross fibrosis. It seoms probable, therefore, althou~h
       further research is very necessary, that not only is a certain minimal quantity
       of tho dust required for the production of a ~eneralised fibrosis, but that inhala-
       ti,>n of the dust in high concentration results 1n the production of a more marketi
       degree of fibrosis in a short.er time, than when the concentration is low.
             Investigation of this imEortant matter-concentration of dust and len~th
       of exposure necessary to proouce fibrosis-from the clinical side is beset watb
       difficultie11, one of the most confusing being that the existence of a clinically
        recognisable diffuse fibrosis is quite compatible with continued work in the
        industry, and, therefore, the cases of fibrosis discovered in such an investi~ation
       ne t.hia 1tre io various stages of the disease, with the result that the po1nt at
        which they first became recognisable clinically cannot. be ascertained.
             Des!Jite this, some confirmation of the hypothesis Lha.t the length of ex-
        posure tCI asbestos dust necessary to produce fibrosis vnries inversely With lt.e
        r.onr.eotration of the dust in the air, within certain low and high hmit9, may
        be obtained.            ·
         67&8
                                                                                      " 7




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 18 of 39
                                                                          14

              Table 6 shows tbe average Q.ge and length of employment of the cases of
        fibrosis in the grollps of processes previously dealt with (p. 11).
                                                                    'l'Aar.& 6.

                                                                                                     Oaau of Fibrosis.
                                    Procellll.                                   -----------
                                                                                         Average                                Long~         of
                                                                                        Average Age.                      Ea~piO)'DIODt


        t. Cruabiag, opeaing, dieint.ograting, mixias                                         43•1                              10•9
        II. Oardiog   ..                                                                      39•6                              U·'i
        3. Spinning, LwlaLios, doubling, plaiting. &o.                                        37·0                              18·7
        4. MattNaa making ...                                                                 38•1                              13•0
        &. Weaving and aaaooiated proce11110a                                                 43·&                              19·'7
        8. Miaoellaneoua proo11111ee aud 'remr.ining un·                                      4i•1                              13•S
            claaai&ed workere.

                      Totals...                                                  --------,-                                     13·0
        -------------------------···---~----------~-------------
              The much longer average period of employment of the cases of fibrosis
         in group S as compared with the other groups will be noted.         There is alao
         least Pxposure Lo dust in group 3. It seems, therefore, that. in this group a
         lon~Jer P.eriod t-lapaed before tbe fibrosis developed, or that it progrMSed lP.I!S
        ·raptdly.'
              This is the more apparent if the incidence rates of fibrosis amongst workers
        employed in the processes in group S are compared with the corresponding rates
         for workers employed in the more dusty processes comprised in groups 1, 2, 4, 5,
         taken together. These rates are set out in Table 7.

                 7.- CompariJon betwetm lhtJ Incidenca Hates of Fibrosis amongsl Worhrs
                      efllployed j" Group a (leu clusi!J proct:S8t:S) and th~ Inddellce Rates
                         nmonysl Workers employe,t in Groups 1, 21 4, 5, take" tiJ,qethar (mo,·e
                         dusty processes).
                                                                                 a.u~a Ea~rJ.OnD.
                               ·----- -·---- .......6-9.--·Y -··-----·---·
                                          0-4.                 10-U.    15-19.
                                                                               - . ·-                                                  ....
                                                                                                                                  20 and ovor.
                                                                  -.--·                                                                   --·
                -                  1i               ;         1                   1!                                    8~        ..
                                                                                                                                 .,;

                                                                                    ~1 .~j ·g -sl
                                                                   .!1                                             .~

                                                                                                                                        -s1 8;
                                                                           j                            1
                                    .!!
                                           .1!1
                                          ~! ~~               .a -sl B&~          .!I                                             a       "' Q~
                                                                                                                                 ·g
                                                                                                        Q
                                                                                                                        a Ill

                               ~l         A~ ...j         J r· 1....
                                                          z                      !l t;;    :t13 Ar:: 1
                                                                                              :'2
                                                                                               u
                                                                                              .!l    ....                       :lr:! 3 ....~
                                                                                                                                      I[;
                                                                                                                                              Q


                                                                                                                                              --
                                                  Per                    Per                   Per                      Per                   Por
                                                  ceo~.                  oen~.                cent.                     ceo~.                 con~.
        Group 3 ...      ...       30      0       -      40       II    &·0     30      II    6•7     11          4 36•4         6       4   66·'7

        Oroupa 1, II, 4, II
         (t.akea together).
                                   41      0       -      9ll     31 (3•'7       411    ill 48·9       14          8    n·a      13      II   84·6


            GroupS ... BpioalaJI, ~wia~ins, doublias, plai~ins, ot.o.                                          .
                               =
            Groupe 1,11,4, 6 Cruabiag, et.o., cardias, ma~~rQIII making and woavins                     ~>nd   aaaooialed proceaeoa.

              It will be seen that, after 5 years' employment, the rates are consistently
        much higher amongst t.hose employed in the more dusty processes, and, wherea.s
        the rate is high from about 5 years onwards in the more dusty processes, it is
        not until about the 15th year of employment is reached in the less dusty processes
        that the rate for the latter becomes high, and approximates to that reached after
        about 5 years' employment in the more dusty processes.
              Exposure to different concentrations of dust, together with ~he effect of
         t.he recoguition of the cases of fibrosis in different stages of the disease, also
        afford an t!Xplanation of the widely differing lengths of employmont of in-
         dividual cases of fibrosis, which ranged from 5 years to over 30.        While no
         dellnite case of fibrosis clearly due to asbestos dust. was found amongst. workers
         with less than 5 years exposure, t.he possibility of such cases occurrin;.; with




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 19 of 39
                                             lb
      exposure to high concentratiooa of dust cannot be ruled out. 'rbreo cases were
      found with 3, 1Jl and 4i yean work in asbestos, respectively, but iu ea\!n th~l'O
      was previous exposure to other dusts (see p. 10).
           Support for this ,·iew ie; provided by (1) Professor BeatLiu'a experiJUents
      previously mentioned, which demonstrated that the lungs of guinea-pigs ex-
      posed for 43 and 67 hours to asbestos dust abowed " definite cellular pro-
      liferation, though n.ot very extensive, and this is certainly a preliminary ata~e
      in the productaon of fibrosis "; (2) Simson's case mentaoned above, and hls
      report in the same paper on the lungs of a guinea-pig exposed by Mavrogordato
      to ctsbestos dust for 100 hours dur1ng a period of 56 days. On the death of
      the animal (from cau888 other than asbestosis) some 32 months later, sections
      of the lungs showed a slight generalised fibrosis. In commenting on the amount
      of fibrosis found, he states thi.t "a comparison between the human cases and the
      experimental animal showed that the fibrosis was more rapid and extensive in the
      human cases than in the experimental animal," and again ., the amount of
      fibrosis in two of the human cases was quite rapid, and if due to the presence
      of asbestos dust, the initial rate of production was rapid when compared with
      present day non-infective silicosis on the Rand "; (3) data from this investi-
      gation, in which 21 of the S6S workers showed signs su~tive of commencing
      fibrosis (p. 10). Of ~hese 12 had been employed for leas than 7 years, and 6,
      f~r between 4 and 5 years.

           To sum up, therefore, it appears probable that concentration of dust and
      length of exposure as factors in the production of fibrosis arc interdependent
      within certain limits. While it seems necessary for the production of generalised
      fibrosis ()f the lungs that a. definite minimal quantity of dust must be inhaled,
      the lower the concentration of dust in the aar breathed, the lon~er the lapse
      of time before the fibrosis is fully developed, and within a certa1n limit, the
      higher the concentration of dust, the sooner the fibrosis becomes fully developed
      and the more intense .the involvement of the lung tissue.
           If this hypothesis is correct, and the evidence poiuts to it, the praotical
      inferences are of very great importance, since it follows that the aJ>plicatiou
      of measures resulting in tbe reduction of the concentration of dust an the air
      in the neighbourhood of dusty asbestos processes will cause, firstly a great in-
      crease in tne length of time before workers develop a disabling fibrosis, and
      secondly, the almost total disappearance of the disease, as the measures for
      the suppr688ion of dust are perfected.
            Disablement produced by thfl Asbestos Fibrosis.-Regardin~ the amount·
      of disablement produced b_y the development of pulmonary fibrosts in asbestos
      workers,-for a number of years this is surprisingly slight, even more so than
      is generally the case in sihcosis. This is partly due to the character of the
      disease, and partly to the nature of the work, which in the majority of these
      processes does not involve much physical exertion. The affected person may,
      and often does, continue at work with occasional intermissions, latterly, due to
      exacerbations of bronchitis, until the condition is advanced, although he suffers
      increasing inconveniences from shortness of breath, on exert1on. Some-
      times a terminal broncho-pneumonia, or other acute infection, commences while·
      still at work, and there is no long period of invalidism.
           There is no doubt but that. fibrosis of the type produced by asbestos can of
      itself lead to complete disablement and to a fatal termination, and' this in the
      absence of a superadded tuberculous infection.
           ParticularR have been collected up to the end of 1929 of 10 cases· in which
      o.n advanced degree of the asbestos fibrosis without tuberculosis was the
      primary cause of death. In 9, the cause of death was verified by post mortem ·
      examination and in the lOth, repeated clinical, radiological and sputum ex-
      aminations confirmed the diagnosis. In an 11th case, post mortem examination
      showed that a lobar pneumonia. had supervened upon lungs already the seat
      of a. moderate degree of the asbestos fibrosis. Wath one exception, all these
      deaths occur~ed in the years 1927-29.
           The length of exposure to a.sbestos du&t in these cases varied between 9 and
      24: years.
        07&1                                                                      A8




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 20 of 39
                                                               16

              It is not suggested that these few fatalities, in which the cause of death
       has been verified by strict enquiry, are any criterion of tbe true elfect of the
       disease on the mortality rates of asbestos workers. Others are known to have
       occurred in which the existence of the asbestos fibrosis has been determined in
       .life, but no post mortem examintion has been possible.
              Progress and Duration of the Disease.-Tbe rate of progress and duration
       of the diseaso varies within wide limits. With continued exposure to high
       concentrations of dust, the fibrosis may be fully developed in from 7 to 9 years,
       and may cause death after about 13 years exposure, exceptionally in a aborter
       period. On the other hand, with exposure to less concentrations of dust, the
       period of maturation of the fibrosis may be extended to 15, 20 or 25 years.
       There are definite indications, derived. from the industrial histories and ex-
       amination of workers, that e. diminution in the concentration of dust in the
       air breathed, either by change of employment from a highly dust)' process to
       one less dusty, or the effect of 01ethods taken for the suppression of dust, results
        in a prolongation of this period of maturation of the fibrolris, except in the
       late stages of the disease. While this is so, tbe existence of a clinically re-
       c:o_gnisalile degree of the asbestos fibrosis in any individual is an additional
       adverse factor in the prospects of recovery from any acute infection of the
        lungs, such as pneumonia or broncho-pneumonia.                  ·
            Association oj the Asbestos Fibrosis with Pulmonary Tuberculosis.-As
        previously mentioned (p. 6), silicosis, the fibrosis of the lun~ due f..O the
        inhalation of free silica dust, has an unhappy association With pulmonary
        tuberculosis, in that there is a much increased liability t.o the supervention of
        t.he latter disease amongst silicotics. It. is of importance, therefore, both from
        the point of view of the individual worker, and in its bearing upon tbe scope
        of the preventive measure required, to enquire whether thel'e is a. similar
        liability attached to the asbestos fibrosis.
              It will be remembered that in this investigation the examination of workers
        was restricted to those at work at tho time of tho examination, and, therefore,
        a number of advanced cases of fibrosiab and a number of cases of pulmonary
        tuberculosis-with or without an as eat.os fibrosis in addition-who had
        either given up work or who were off work ·temporarily, will have been
        rnissed. Moreover, the supervention of a tuberculous infection on a lung already
        the subject of fibrosis produces an increase in symptoms, previousl)' unnoticed
        or disregarded, and induces the worker to seeK medica\ advice. He is then
        appropriately advised to give up his dusty .employment, !nigrates from the in-
        dustry, and· may or may not accept sanatorium treatment.
              Thus there tends t.o be a drift of sucb cases from the fibrosis producing
        industry. In fac~. during the course of the investigation, information was
        obtained qf a number of persons, previously employed in asbestos, who were
        either at home or in sanatoria, suffering from chest complaints.
              Precise information as to the incidence of pulmonary tuberculosis amongst
        asbeat.os workers cannot be obtained therefore, in the absence of periodical
        medical examinations in tbe industry, without prolonged enquiry involving the
        search of tho records of local sanatoria, tracing workers known to have ceaseCJ
        work in asbestos, aod examination of death certificates, and of the sickness
         records of firms, where these are kept.                          .
              Nevertheless, with these reservations, the data obtained in this investigation
        did not disclose any outstanding· susceptibility to pulmonary- tuberculosis, either
        amongst asbestos workers as a class, or. amongst the cases of fibrosis.
              Summary.-The outcome of this investigation is to establish the existence
        of a definite occuJ_>aLional risk in the asbestos industry. This takes the form of
        a distinct type of fibrosis of the lungs, resembling silicosis in ita main .clinical
        aspects, but differing from that disease in the mode of distribution of the
         fibrous tissue in the lungs, in its radiological features, in the enhanced rate of
        development under average conditions in this country, a.nd as far as the evidence
         goes, in a. lower susceptioility to the supervention of pulmonary tuberculosis.•
              The asbestos fibrosis results from the inhalation of asbestos dust, the
         proximate causes being concentration of dus~ in the air breathed and length
         • Tbe medical   ~~ond   rat.llologloal dallt obtained In   ~blalnvoa&iJII.Uoo.   will be pnbllehed oleewbere.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 21 of 39
                                                   17

         .of exposure to it.    Thus the incidence rate is highest in the most dusty pro-
         .cesses and amongst those longest employed. Age and sex have no apparent
         .influence .on the production of the disease.

             6.-FACTORS DzTERMJNING TRZ PazszNT RzcOGMITION              or   TB&   AsazsTOs
                                        FIBR0816.
               It is of interest to consider why it is that this disease ha.a only recently
         .attracted notice and beoome a problem in the indust.ry, although asbestos was
         .known to, and worked br, the ancients.
               Many factors contrJbute to this position, some dependent on the nature of
          the disease, some on the phenomenal expansion of the industry, others on the
         .advance of medical science.         .
               While asbestos has been known and spasmodically worked for hundreds of
          years, it is only in the past 40 years or so that it has been commercially exploited
         ·to any extent. Not only that, but it is leBS than SO years since the great expan-
          sion of the industry com.menced. Even after a number of years of steady expan-
          sion, the industry is still comparatively small, and the workers employed in the
         .essentially dusty processes relatively few.
               The insidious onset and unobtrusive signs and symptoms of the disease in
          its earlier oourse, ita covert. advance by imperceptible stages, its points of
         ·.resemblance latterly to fibroid t.ubt~rculosis, with whioh infection it is sometimes
          asl!ociated, and the migration of those affected from the industry, have all com-
          bined to delay its recognition as an entity, and to obscw-e the causal agent.
               Knowledge of the ellecta of specific dusts upon the lungs bas been ~eatly
          extended in the past 20 years, but research baa l>een mainly concerned w1th the
          more important and widespread risk associated with the dusts containing free
          silica, and enquiry into the effects of other dusts had to wait upon those investi-
         ·gations.                   .
                                     6.-PRBVENTIVE MEASUR!S.
                 The nec688ary preventive measures include, first, those directed specifically
            towards the suppreasioi:l and control of the dust. evolved in manufacturing pro-
          .cesses, ~hich are.examined in Part II of this Report, and secondly, measures
          .directed towards those employed in the industry.
                 These latter include the control of the disease. by periodical medical examina-
            tion of the workers, by which those unfitted by health reasons are prevented from
            entering the induatr,r, and cases of fibrosis and pulmon:ary · tuberculosis are
            detected at the earhost poasible moment. The ult1mate and only reliable teat
          -of the ellectivenesa of the preventive measures adopted in the industry will be
            found in the statistics derived from the reoords of periodical medical examina-
            tion of the workers.
                 They also include the education of the individual, as in other dau~erous
         ·trades, to a sane appreciation of the risk, and to his personal responsibility 111 the
            prevention .and suppression of dust.                         ·
                 The protection afforded by rea~iratora is only partial, and there is a real
           diml{er that the use of them may g1ve a sense of false security. Asbestos dust
            float10g in t\le air contains a malority of particles of tho order 2p, and under,
           many being only 0.5,. {n \nnr mob} in size.             In practice, the discomfort
            of constant wear, and aifficulty in speech, etc., render workers very
            unwilling to use. this form of protection for any length of time. Since,
            however, a high claBS respirator will trap a pro~rtion of the large par-
        .· ticlea which can enter the lung, they cannot be satd to be valueless, but can
            only be recommended as a second line of defence, e.nd not in substitution for
            other preventive measures specifically directed to the control of dust as near as
            possible to its point of origin. Under very exceptional circumstances there may
            be scope for the use of the efficient type of breathing apparatus, comprising a
            mask or helmet with a long tube, ennbling'the wearer to breathe pure air ~rom
            a distance.
                                            7.-TR& OUTLOOK.
                  From consideration of the nature of the processes in the asbestos industry,
          ·and other relevant matters, it is felt that the outlook for preventive measures is
          . good. That is to say tl1at in the space of a. decade, or thereabouts, tho ef!ect of
            6168
                                                                                          'n



Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 22 of 39
                                                  18
        energetic application of preventive measures should be apparent. in a great. reduc-
        tion in the incidence of fibrosis.
             An immediate temporary rise in the incidence rate' is probable, due to the
        accumulated damage, partly a legacy of the war years, but with the passing of
        the peak, a steady fall should ensue.
             Much generous assistance baa been received from many sources during the
        course of this investigation; these are gratefully acknowledged elsewhere.
        Spedal thanks are due, however, to Dr. E. W. Twinins of Manchester and Dr.
        N. Tattersall of Leeds for their indispensable expert asstetance. in the elucidation
        of the radiological features, to Dr. W. E:, Cooke, Professor M. J. Stewart, and
        Dr. Roodhouse Gloyne, whose researches 10 the same field are well known, and
        to Dr. I. M. D. Grieve for information from an unpublished study of a group
        of asbestos workers.


                                              REr&UNCEB.
         1. Seiler, H. E., Brit. Med. Jnl., 1928, II, 982.
         2. Departmental Committee on Compensation for Industrial Diseaaes.
                    (a) Minutes of Evidence, Appendices and lode&, 1907. Cd. 3496,
                          p. 127.
                    (b) Report. 1907. Cd. 8495, p. 14.
         S. Cooke, W. E., Brit. Med. Jnl., 1924, II, 147.
         4. Cooke, W. E., Brit. Med. Jnl 1927, II, 1024.
         ~- McDonald, Stuart, Ibid. p. 1025:                      ·      .
         6. Badbam, C., Studies in Industrial Hygiene, No. 13, Report·of the Director-
                 General of Public Health, New South Wales, 1927.
         7. Cooke, W. E., and Hill, C. F., Jnl. Royal Micros. Soc. 1927, 232.
         8. Cooke, WE., Brit. Med. Jnl., 1929, II, 578.       ·
         9. Gloyne, S. Roodhouse, " Tubercle ", 1929, X, 404.
        10. Stewart, M. J., and Haddow, A. C., Jnl. Path. and Bact., 1929, XXXII,                ·· ··
                172.
        11. Simson, F ..W., Brit. Med. Jnl., 1928 I, 885.
        12. Wood, W. Burton, and Page, D. S., "Tubercle", 1930, XI.



                                               PART II.
            PaocKssxs GtvrNc Rtn ro DusT AND METHODs POR tTs SoPPRBBBION.


                                            1.-!NTRODIJCTlON.
             The asbestos industrr.. has developed greatly in recent years and continues
        to expand rapidly, mainly because of tlle demands of the motor, electrical
        engin~rfng ~d J:iuilding lndust.ries, ana of .the iucreaaing attention DOW paid
        to- ~e msulatton of steam plant to promote fuel economy:.
             Asbestos products may, for convenience, be divided into seven main
        groupa:-
               Tu:tiles.
                    (a) Yarn li.nd cloth.
                Non-Tutiles.
                   (b) Millboard, paper, asbestos-cement sheets, tiles, and other build-
               ing materials, sheet material of rubber or bituminous mixtures contain-
               ing asbestos.


                    ~
                     c) Insulation materials and articles.
                     if) Brake and clutch linings.
                     e) Packing and jointings.
                    (/) Asbestos-covered electric conductors-electrodes, cables and
                wiring, coils for electric machinery.
                    (g) !VIiscellaneous, ioclud·ing moulded electrical and other goodil, ·etc.
             Some factorie,s make both textile and non-textile goods. So-called
        " fiberized " asbestos, i.e., opened or broken-up material in a. fine flock-like




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 23 of 39
                                              19
     condition, is manipulated, unmixed with other materials, in large quantities in
     the factories included in groups (a), (b), and (c), and to a muc6 smaller extent
     in some of the other factories anii workshops.
         . (a) Asbestos yarn is woven into cloth for insulation mattress coverings, in-
     sulatang wrappings, filtering material, fire curtains, fire-smothering blankets
     and fire-resisting clothing. ~arrower woven material is produced for belting
     for conveyors, brake linings and insulating tape. Some asbestos cloth is
     rubber-proofed for use in the manufacture of steam packings and jointings.
            Besides its main use for weavint~, asbesws yarn is braided and plaited for
     uae as packing, and also for insulatang material. Spools of yarn are supplied
     to factories in which electric cable or electrodes are made, and polished thread
     for the completion of incandescent mantles.                                          ·
            (b) Asbestos millboard and paper are manufactured from pulp containing
     short. ~bre asbest.os, by a wet method, like ordinary millboard and pa~r.
     Asbest.os-cement. sheets, tiles, gutters, p,ipes, etc., for building and similar pur-
     poses are made from wet. mixtures of Portland cement and short fibre aabeatos.
      A synthetic compqsition sheet is made from a rubber mixing, for use as jointing.
     Bituminous mixinga containing asbestos. are made for switchboard panelling,
     and other mixinge for ftooringa.
           (c) Insulation materials include fiberized asbestos: '' magnesia,'' so-called
     containing about 15 per cent. of fiberized asbe8tos and 85 per cent. of magnesia,
     and other finely divided mixtures composed partly of liberized asbestos, used as
     insulating cementa or plasters: fiberized asbestos stiffened into thick sheets, like
      mats, for lining bulldieads of ships; shaped sections and slabs, moulded from
      fiberized asbestos or mixtures containing it, or built up of corrugated aabeat.os
      paper so as to enclose air cells; mattresaes, made of asbestos cloth and filled with
      fiberized asbestos, mapesia, or other filling.                         ·
            (d) Brake and clutch linin~ are chiefly prepared from impregnated and
      heat-treated asbestos cloth, but also from moulded asbestos material.
            (s) Plaited and braided asbestos farn, proofed asbestos cloth and oom-
      positton sheet are used in making packangs and jointings.
            (/) Eltr.trodes fQr welding worlc are plaited with asbestos faro or covered
      with a paste containin" asbestos. Some electric cable and wirtng required to
      withstand heat are ~laated' with asbestos yarn; field coila for electric machinery
      rnay be wrapp«!d with asbestos tape.
            (g) Miscellaneous manufactured articles or product.&, composed wholly or
      partially of asbestos, include, in addition to moulded electrical and other goods,
     asbest.os putty and powder, rubber hose plaited with asbestos yarn, and many
      others.                                                                       .
            Apart from manufacture, certain work is carried on iu premises subject
      to the Factory and Workshops Acts, as well' as in other premises, which involves
      use or manipulation of asbestos or products containing it. The insulating of
      boilers, pipes, engines; e.nd parts of ships is the most important. Much of this
      work is done on board ship by contractors who employ a considerable outdoor
      staff.
                                        2.-PRBMISBS.
           The factories and workshops included in (a) to (g') number at least 160,
      of which 18 are textile factories. This total is based on lists supplied by the
      District Inspectors. It does not include the large number of workS where there
      is incidental use of asbestos packing and jointing, asbestos-covered electric cable,
      or other finished goods, required for completing other manufactures.
           There is only one works in which the employees concerned with asbestos
      exceed 500. There are many small premises in which but. a few employees, in
      some cases only one or two, are employed. A small " asbestos " department
      is found in a number of important factories.                                         ·
           Textile departments are usually well housed in modern buildings. A few
      of the older textile factories havo been improved recently by the addition of
      modern buildings. In one case a badly housed sm6.ll concern is in process of
      removal to newly conetructed premises.                                  .
           The asbestos-cement sheet factories are modern premises of large floor area
      lofty and spacious, in the main, single storey buildings. The cable and e1ectrod~
      factories are also modern and generally suttable.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 24 of 39
                                                 20
              , Some &ntall works, more particularly those engaged in makin_g boiler com-
         poslt.ions, are unsatisfactory. A few are mere open-s1ded sheds. Such premises
         are· difficult to lteep clean.                                                    ·
                 Some works are congested with plant and stocks of material. This may
         n:sult from inadequate accommodation or a temporary falling-<~ff in the demand,
         but the effect on cleaoline&S is bad. The dust evolved in manufacturing pro-
         Ct:886S is more difficult to control if the premises are unsuitable, particularly if
         crowded with plant or material. Cleaning is not easily accomplished and the
         dust is more concentrated.
              ·· YBneilaeion.-The arrangements provided for ventilating asbestos works
         vary e.s in other industries. Dust removal systems, where used, effect a measure
        of general ventilation. A number of workrooms in textile factories are
         ventilated by plenum systems, t.be air supply being warmed in winter. Over-
         head extracting propeller fans are but little used now and would be unsuitable.
         In one mattress making room extraction fans connected to large overhead hoods
         are used. Extraction by downward displacement, tbe air being drawn through
        openings in the floor, or near floor level, has not been met with, ~ut has been
         considered for some weaving rooms. This system, if designed of a capacity
        ·sufficient. to elfect a high standard of general ventilation, would teDd to reduce
         the dust in the general atmosphere at breathing level, and, wiLh other safeguards,
         be a possible alternative to localised exhaust ventilation. It could not be s~ccess­
         ful without effic~ent heating, owing to the rapid change of air entailed.
                 Separation of ProcBS8'6s.-In many works several processes are carried on in
         the same room. In the absence· of effective means of preventing escape of dust
         into the air, many \vorkers are subjected to a risk from which they would other-
         wise be immune, or to a greater risk than that arising from their own work.
         In a few tex:tile factories crushing and opening plants are placed close to spinnin~
         and carding machines. Spinrung frames are installed close to looms and wet
         and dry weaving are carried on close together. In non-textile premises there is
         more effective separation of dusty work and processes from non-dusty.

                   3.-DEBCRIPTlON 01" PROCESSES AND PREVENTIVE MEASURES.
             A complete account of manufacturing methods is not attempted. Attention
        is mainly directed to the dust-producing processes, a descript1on of which, in
        broad outline, has been deemed necessary to make clear the carcumstances under
        which exposure to dust arise~. and the character and ob,iect of the remedinl
        measures a.Jread.Y in use or here recommended.
            Somewhat 1mportant changes are on foot which, it is confidently hoped,
        will greatly reduce exposure to dust in certain hitherto dusty {>rocesses. On
        the other hand, certain developments, e.g., speeding up of textale machinery,
        and the increased use of asbestos in various industraes, may intensify the dust
        problem, if adequate measures to deal with the dust are not taken.

                                             TBXTlLBS.
                                       (a) Yam &Dd Cloth.
             The manufacture of asbestos yarn And cloth proceeds on the whole like that
        of other textiles, but there are some important diJJerences. Fiberized and other
        asbestos material is freely handled in various operations, in gathering
        " waste," and in cleaning. Exposure, in some degree, . to asbestos dust, is
        common throughout all ~be factories, but steps have been taken, extending over
        many years, to deal with dust produced at various points, though the necessary
        degree of efficiency has, geoerafly speaking, not. been reached. Exhaust ventila-
        tion plants used in the best~uipped asbestos factories for removing dust appear
        to be as efficient as those used an other textile iudust.riea, and to have been applied
        over a wider field. ~ regards other safegl_:l&:rds aga.inst dust, e.~., substitution
        of mechanical methods for handwork for feeding the machines tn greliminary
        operations, efficient enclosure of machines, and vacuum methods of cleaning, little
        development has been made. ·
              Openin.g.-Asbestos, suitable for yn.rn, has usually to be crushed, and in all
        cases ' opened " (" fiberizcd ") before it is ready for carding. These prepara-
        tory processes are etTect.erl bv machinerr. but entail much handwork. Separat-
         ing (to remove iron) and graaing or sievmg follow crushing, but precede opening.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 25 of 39
                                               21

      Material for ya•·n is not usually treated· in disintegratOrs, but in most factories
      these ma<:hine!l are used for fiberiting waste asbestos yarn, etc. Crushing
      ftattena out and breaks up the mineral without. damaging the fibres. It. is accom-
       plished either in a large edge runner, or in a small pan mill of the mortar mixing
      type. The material is emptied upon the Boor close to the machine, the contents
      of several sacks sometimes being spread on the floor to obtain a rough " mixing."
       The crushed material is either taken from the machine by hand, or discharged ·
       through a bot~m delivery slide, usually filled into sacks or skips and, if necessary,
       weighed on a portable weighing macliine. A few edge runners discharge upon
       short inclined lattices and the material falls automatically into the sack or skip.
              Edge runners give rise to dust of considerable amount where short fibre
       ia crushed; some are enclosed and have exhaust applied. This ia always neces-
       sary. Pan mills are not enclosed and also give rise to .dust, thougli leBB in
       amount.
      ·       Handwork, e.g., sack emptying and filling, mixing, shovelling and feeding
       machine pans or lattice feeds, gives rise to dust, sometimes of considerable
       amount, and is done without exliaust. Application of exhaust draught would
       be facilitated if feeding were done from a higher level so that sacks might be
       em~tied under enclosed conditions, i.e. in a sack emptying apparatus. Automatic
       dehvery and reversible baggin~ lattices eliminate dust produced in hand f].lling
       of sacks, but require to be ~efficiently enclosed with exhaust draught applied.
              An open travelling band passin~ round an electro-magnet is used for
       separating loose iron, the asbeStos bemg delivered to an elevator. Enclosed
        apparatus should be adopted.
              Enclosed rotary sieves (rotaries) or long oscillating frame sieves are used for
        roughly grading crushed material. Rotaries should be mechanically fed and the·
        asbestos collected under enclosed conditions (not always ·done) and exhaust apP.lied
        to the machine enclosures, otherwise unnecessary dust is created. Some oscillat-
        ing sieves are very open, the material being allowed to fall on the floor, and being
        filled into sacks l)y hand. Very dusty conditions are then inevitable. Efficient
        enclosure with exhaust draught !lpplied and, to avoid hand filling, automatic
        delivery and bagging lattices, also enclosed and exhausted, as used in some cases,
        are generally practicable.
              Crighton openers, enclosed centr,ifug_al machines, are used for. opening
        crushed asbestos, preparatOry to carding. Careful mixing or blending of crushed
       material ia efiected by spreading it evenly in layers on the floor over a considerable
      are&-()otton may. be added at this stage if required-and when feeding, taking a
        vertical cut through the mass. Admixture' w1th a small proportion of cotton may
       also be achieved oy blowing it into the feed opening. The opened material is
        delivered upon ·a lattice and collected either ·in a large container or in sacks,
        automatic bagging lattices being used in some cases. Mechanical feeding under
        enclosed conditions, with exhaust draught applied to feeding lattices or other
        conveyors, should be adopted. Hand feeiiing giVes rise to dust, fro~ sack empty-
       ing, shovelling and particularly mixing on tlie ftoor. Mixing is a ~reat hindrance
        to elimination of hand work; it is 888erted that poor yarn results 1t it is not done
        and t.bat machine mixing baa boon Lried and gave less satisfactory result.e. If
        retained, it should be done at a higher level than the opener, under a large
        exhausted canopy and the mixture fed .at a series of chutes. Delivery lattices
        should be well enclosed and exhaust applied, as now done in some cases; ot.herwise
       ~b~~.                                                            •
            Opened material not required at once, may be stored in open bins in the
       workroom, involving emptring and filling sacks or skips, which necessarily
       cause dust. This storage m bulk should be avoided; alte1·native arrangements
       might be adopted which avoid dust.
            Some matet·ial, e.g., long fibre waste from later processes, is opened at
       enclosed lattice-fed teasers or willeys, not infrequently of primitive design, worn
       out, and emitting much dust, notwithstanding that a fan is an integral ~art
       of the machine. These old machines should not be used for asbestOs opeoang.
       Dust may be emitted at feed points of modern machines, particularly when the
       feed is irregular. Exhaust is necessary at the feed lattice for this reason and
       also because feeding itself causes dust. The material is either discharged upon
       a lattice for immediate collection, or blown into a chamber.         The standards
       suggested for Crighton machines should be adopted.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 26 of 39
  •         Hopper lattice feeds are largely used with opening machines; the hopper lips
      are about 3 feet 6 inches above ftoor level.       Much dust is produced in shovel-
      feeding as it is difficult to avoid scattering at the lip. A:n. encldsed lattice, fed
      at or just below Door level,witb localised exhaust applied to the enclosure is more
      satisfactory.
            Single disintegrators, or two or three machines in series are used for break-
      ing up textile or other asbestos waste, more rarely for opening crushed asbestos.
      Present arrangements for preliminary hand sorting of waste are unsatisfactorr;
      it should be accomplished at a covered bench, suitably exhausted. Whereas an
      some cases, the indraught at the disintegrator feed openings caused by the rapid
      rotation of the rotor is not sufficient to remove dust, and because, at any rate,
      as aoon as it is stopped, escape of dust may result from reversed air currents,
      oxbaust should be applied here also.                    ·                      ·
            Disintegrated material is blown into chambers, a blower fan being in some
      cases connected to the delivery of the machine to create a stronger draught. Air
      pressure in the chamber is relieved in ditTerent ways, the sides may oo covered
      with sacking, allowing much dust to escape, a " relief balloon " connected, or
      exhaust applied. Chambers connected with ~isintegrating and teasing machines
      vary in size, some are little more than a large box, others are more roomy. Some,
      but not all, are separated from the workroom. They are entered for emptying,
      the material being filled into sacks or skips by hand after the machine is stopped
      or the flow of material diverted to another chamber. Work in chambers is very
      dusty and its elimination is most desirable. (See page ~6.)
             Car!iing.-Considerable developments have taken placo in recent years.
      One or two important. new cardroom& have been started. Many new machines,
       including some of foreign construction, have been installed.
             The machines, of large overall dimensions, are of the roller and clearer
       type. Modern cards are of high class oonstruct.ion and fitted with two dofrer
      cylinders supported on a carriage, which can be racked into or out. of position.
       For fine yarns, p. breaker and a linisber, constituting a set, is used, connected by
       lattioea, lap sliver from the former being automatically fed to the finisher card.
       ln cases where the sliver is collected in co.ns, a Derby doubler is used for prepar-
       ing laps for finisher cards.
             Slogle machines and breaker cards are equipped with hopper lattice feeds
       supplied from skips or B!!ocka, handfuls being dropped in, and shaken apart as
       fed, or the sack emptied into the hopper. The asbestos falls interm'ittently upon
       a creeper feed which conveys it to the " licker-in " feed rollers, between which
       point and the· doiJer the material is under enclosed conditions.
             The material is combed from the open doBers of finisher cards, as a web
       or " sheet '', the sheets from the two doflers usually being combined at a con-
       denser, and the resulting sliver yarn wound into spools. Occasionally, combed
       web is collected without being condensed, the condenser carriage being with-
       drawn. In other <Jinding, the sliver may be obtained as a lap. ·
             Admixture with cotton is usually accomplished by carding the two materials
       together, a coUCII lap beinJr mounted above the creeper feed, and the cotton fed
       throu_gh the feed roiiers w1th the asbestos.      ·
             The evolution of dust at cards is inevitable and a fine dust cloud may be
       observed in most cardrooms.         Suppression of dust cannot be realised unless
       machines are maintained clean and in satisfactory repair, an~ there is effective
       enclosure of various parts. Above all, localised exhaust must be applied at
       well-defined points of dust emission, and improved st.ripping arrangements pro-
       vided. Wide spacing of machines is also desirable.                ·              .
             Tbe upper parts of modern machines are usually provided with well made
       wooden covers and the lower parts are enclosed below in metal. The frames
       are well enclosed at the aides. A hinged metal cover, fitted in &Orne cases, pre-
        vents escape of dust produced by movements of the feed lattice. A curtain of
        fabric is Jess satisfactory. In older types, particularlr, the wooden covers may
        not fit satisfactorily, the cylinders may not be truly ahgned with the frame and
        other defects may account. for side escape of dust, not controllable by exhaust.
        Such defects should be remedied. Creeper feeds, doffers and condensers e.nd
        connecting lattices between breaker and finisher cards are not enclosed. Dust
        iR evolved at dofler combs and at creeper feeds.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 27 of 39
                                                28
              Localised exhaust ven~ilat.ion was first applied to carding m.achines many
        years ago. Methods and apparatus have siooe been gradually 1mproved. and
        more powerful exhaust draugbts are now used. One large firm have ~h1e~ed
        much success by standardising their _practice aa regards points of apphcatton
        of exhaust draught, desip of air guides, size of branch duct& to air guides and
        duct velocit.y. Exhaust 1s applied at (a) the presser at the creeper feed; (b) f~d
        roller at Iicker-in; (c) top oi cylind~r; (d) each dofter, air guides o~ hoods be1og
        fitted at these points w1th connect1n~ branch ducts. Muft oouphnga, used on
        IJranch pipes, facilitate easy dismantling. Branch pipe sizes and duct velocities
        are liberal. The improvement realised by applying powerful exhaust at each
        of the points mentioned, at all of which evolution of dust is important, a~ows
        that this practice should be followed generally and gives point to the view
        expressed by some occupiers that carding can be carried on practically dust-free.
        Apart from the above case, exhaust is applied in nearly all cases to the cylinders;
        in a moderate proportion to the creeper feed; in a few to one doffer-the top,
                                                                  1

        and in one or two only, to the bottom doffer. But, apart from dust-emitting
        points not provided for, the results  mar    be inadequate. Carding machines are
        occasionally installed and put into use watbout exhaust, this should never be ctooe.
          · Efficient results are not possible unleas the exhaust draught is applied as
        dosely as possible to the dust-producing points.        Transverse air guides, with
         branch ducts connected at each end, are apparently more efficient than pyramidal
         hoods of the usual type. Ducts of adequate diameter and high duct velocities
        are essential.
              The usual air guide for the cylinder, provided to effect removal of dust
         both during carding, and stripping .and grinding· (though proved inadequate
         for stripping) is placed a little above an opening in the crown of the cover. Two
         branch ducts, as above, and in addition a larger oontral branch duct (for use
         durintr stripping) are connected to it. Tho shallow space below the back of
         the au guide is closed up during carding by a wooden hinged piece-thrown
         back for strip))ing-and the dust produced at the cylinder is prevented from
         escaping by inftow of air from the room, at the front. The dust-laden air is
         withdrawn at the side ducts. In stripping, inflow of air carrying some of the
         stripping dust takes place from below the lifted cylinder cover; the central
         branch duct, kept closed b:v a blast gate during carding, is then fully opened
         to provide a greater a.ir volume.                .
               In one factory, a circular doffer cleaning brush runs continuously
         above the dotter comb.          A pyramidal exhaust hood is provided, but
         much dust escapes; unless fully efficient exhaust is devised an alternative to this
         cleaning, if really necessary, should be found. The collection of combed web,
         pre:o>iously referred to, is done without exhaust and dust is produced. Collection
          mi~ht be effected by exhaust draught as applied for removing side waste at
         condensers.
               Notwithstanding the use of cover& for card 11\ttice feeds dusty conditions are
          produced and exhaust dr11.ught should be applied at this point also.
               Seri'j11'ing and Grinding.-Card "stripping " or cleaning is done when the
          machine is opened out for grindin~. which follows cleanina- and takea place at
          each machine about once a week, but sho~ter and lon~rer intervals also obtain.
          In one important factory the two processelt are combined in one operation. Roller
          and clearer cards must be opened out, i.e .. the lattice feed and breast, and con-
          denser and doffer carriages are drawn back. the cylinder covers are raised. and
          the various small rollers. which are cleaned and ground at a special machine,
          removed. The cylinder is first cleaned, with the doffer carriage drawn back;
          the carriage i1t then replaced and the doffers. run at a greatlv increased speed,
          cleaned in turn. Cleanin,r takes about ten minutes and is usually done in working
          hours, b~t in one case, at least. after. The men preSB their " striokles " or flat
          hand brusheR ~bout 12 inches lon~ covered with card clothing, against the wire-
          covered surfaces. Much of the debris is heavy and falls to the floor. Dust is
          evolved in a dense cloud, some bein~ removed at the cylinder exhaust hood.· In
          one case floor openings, beneath the machine, are coimected to the exhaust.
          Present exhaust arr/l.nl!ementR are altol!ether inadequate. particularly so as
          rel!ards the bottom doffor. Much dust is therefore carried into the general
          ntmoRphere of the room. The clen.ners woor respirators or·" helmets."
                In a few C'.ases, more effective me11.sures are taken, e.g .. the opened-ont
           mMhine iA n.lmost entirel:v eneln1.1erl with hi~h <'anvas-covered ,;r.reens. In the




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 28 of 39
       works where cleaning takes place after working hours, an auxiliary exhaust
       system, with a hood for the bottom dotTer, is brought into use.
              Grinding which takes several hours, is an automatic process effected by
       abrasive covered rollers driven by the machine. The small amount of dust
       produced is cbiefty of a metallic character.
              In the factory where· grinding and cleaning are combined, the doffer exhaust
       arr&.Dgement8 are first re-connected.      Much less dust is evolved and ap~ars
       to be dealt with more effectively. This firm consider that band strickUng before
       grinding should not be allowed. Their methods may; however, not be geoerall:r
       applicable. A little strickling may be necessary after grinding to remove small
       p1eces of debris.
              The trade recognise that present conditions are not satisfactory and experi-
       ments are being made with the object of developing improved appliances. Io one
       case a revolving brush is being tried, with independent exhaust draught applied
       by ftexible connections; it is said to give promise of success. Tlie brush is
       narrower than the hand atrickle and less dust is evolved a.t a particular moment.
       In another case, a vacuum fitting is under cOnsideration. Previous use of vacuum
       stripping_was given up because of rapid erosion of the metal pipe bends and other
       parts. UnlemJ effective dust suppression is realised for atrtppiog, all workers,
       other than strippers, should be excluded while it is in progress and for some time
       afterwards, and the room well ventilated.
              The machine for cleaning and grinding the smaller rollers, which gives rise
        to much dust, should be fittea witl1 efficient exhaust arrangements-a straight-
        forward matter-and as completely enclosed as practicable to collect tbe heavier
       debris, precautions which are not always taken. The machine is either installed
       in the carding room, or in a room adjoining. Independent machines should be
       provided to deal with rollers of different lengths, otherwise inconvenient adjust-
       menta; liable to be neglected, have to be ma.de.
              Card Sid~ Wa.stq Treatmt~ni.-The irregular " selved~e " of carded fibre,
       separated at the two sides of the finishing card, being unsuitable for sliver yarn,
       ie' removed by suction dra.ught to a " siae-end " machine, which prepares 1t for
        further uso .. The material is blown upon perforated cylinders, the air escaping
       at the side and the material being discharged on the ftoor. The process produces
        dust, particularly when the fcediD({ is irregula.r, the air then having a free/ath
        between the cylinders. The matertal should be delivered under suction an not
        under pressure, a " pressure " machine being unsuitable.
          . Spi~?-ning and Doubting.- Yarn is spun at fiyer or ring frames which may
        ca.rry up to 80 spindles, 40 on each side. Much p'1ecing is required owing to the
        comparative weakness of the fibre. A fine meta\ thread is SJ?Un with asbestos,
        for brake liniugs and certain ot.her purposes. Mule spinning 1" not practised in
        this country. A large amount of doubhng is carried on.
              Spinning, more particularlr ring spinning, gives rise to dust, contiououslr
        produced ~y the '' ballooning·' out of the fibre owing to the rapid rotation of
        the spindles, which may run at a~da of 1,700 revolutions per minute, and
        intermittently, when the yarn breaks. Doubling is lesa dusty than spinning.
        While the amount bears no comparison with that produced in carding, and is less
        than that from dry weaving, ttie workers are continuously exposed to some dust,
        more in some factories than in others, doubtless due to differences in working
        methods or materials. Exhaust draught for ita removal has not been applied
        hitherto, but experiments in one factory have been so far successful that the firm
        are prepared to equip all spinning and doubling frames with exi:)aust ventilation
        plant, embodying (i) exhaust ducts parallel witli the frames, above the tin rollers,
        with shaped hooaa at intervals, each to deal with a small group of spindles, and
        (ii) for more effective concentration of the draught, panellin~ for the ends and
       lower parts of the frames beneath the spindles, capable· of be1ng easily removed
        when necessary. Such safe~uards ma~ require eomewhat wide application
        unless special general ventilataon is provided:
               Warping.-Warp beams are prepared in the usual way from creeling frames,
        a small evolution of dust occurring at the frames and beaming machines;
        localised exhaust ventilation could hardly be applied effectively. A part.i'tioned-
        ofJ' space, mechlinically ventilated crosswise, with extraction at low level would
        effect improvement..                                                              .




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 29 of 39
                                               l!5
            Winding.-Many 'winding machines it.re used, varying from makeshift types
      of primitive construction, at which the practice may obtam of holding the yarn
     in the band, to modern universal winders for winding " cheeses." ])ust may
     be evolved to some extent, particularly in connection with the above practice,
      which could be eliminated. Application of exhaust draught will. then probably
      not be necessary, except in particular oa.aes.                 ·
            Plaiting and Braiding.-Plaiting and braiding, also carried on in en~ine
     ·packing and electric cable factories, and done at machines of normal des•gn,
      cause some evolution of dust, except where the yarn is impregnated wttb
       "grease." While the amount of dust is sometimes leas than in spinning, the
      difference is not material. But tliere is perhaps leas exposure of the operative
      under ordinary working conditions and precautionary measures other than
     ,localised exhaust ventilation may suffice.
            Wea.'Ding .-Looms vary greatly in size and general arrangement. As many
      as 140 looms may be found in a single room, but this is exceptional. The clear
      apace between machines may not exceed 18 inches. Some looms are independently
      driven by electric motors. Cotton warp or weft is sometimes used. Thin cloth,
      for· mattress covers, filters, clothing, etc., is woven from a single warp beam
       nt a simple type of loom. Belting looms, for thick belting and brake lining
       lllRterial are complicated, several warp beRms, arranged in tandem under the
       loom, or in some other convenient way, being required. These looms are narrow,
      but often very long. Tape looms are also narrow, unless several tapes are woven
       together when several shutUea, in line, workin~ in unison, are used. Cloth is
       beamed at the front in the usual way, but belttng may be led unde!-' the loom,
       and coiled high above it, at the back.
             Moat weaving is " dey," but some weaving is done wet, either warp or
       weft, and occasionally both being wetted. Wet weaving is accomplimed more
       easily and a closer weave obtained, but rusting of heald littings,· and the subse-
       quent drying entailed and the Jess satisfactorr appearance of the material are
       disad·vantagea. Thoroughly dry fabric is requned for brake linings and rubber-
       IJroofed material, and wet woven cloth may be stro!lgly objected to on this
       account.                                                       ·
             Considerable evolution of fine· dust occuJ:a in dry weaving as a result of
       fa) the forward movement of the slay in " beating up," this source being close
       io the operative, (b)' the repeated contacts of the rising and falling warp threads
       with their neighbours, this source being the moat important from a quantitative
       standpoint, (c) the disturbance of " dust " or " fluff " on machine parts, especially
       those in mot1on. A fine dust cloud may be observed behind the healda above the
       warp threads. Mucli lees dust is produced in wet weaving.
             Some " dry " looms are now fitted with lOoa.liaed exhaust usually applied
       to deal with dust evolved by both (a) and' (b), in some cases (a) only.    (a) A flat
       horizontal "hood " is fitted in front of the operative, just above the cloth, the
       opening facing towards the healds; (b) either an upri~ht pyramidal hood, placed
       transversely, or horizontal flat hoods, one on each a1de facing each other, are
       fitted close behind the bealda. The second arrangement is tne more effective
       for narrow looms, as the " aci88ora-Hke " action of the warp threads appears
       to displace most of the dust to the sides. The exhaust draught baa effected
       some improvement, but all the dust is not removed, especially that produced· by
       (b). It may be impracticable to apply the draught to a]] dust-producing points
       behind the healda, particularly at long looms, but greater 6'UQce88 would have
       been achieved with more powerful draught and larger air displacements, as is
       now being recognised.
             The methods described for dealing with the dust created by {b) must be leBB
       successful at cloth looiD~ of. ordinary width. A few such looms in one factory
       have recently been equtppea with Jar~ 11 bonnet" hoods, fitted transversely,
       close down over the machine, covering the slay, reed and healda. The hoods are
       of hemispherical section, with extensions over the shuttle. boxes. An internal
       p]ectric light fitting, and hinged 61lctions, facilitate working.       A powerful
     . draught, suitably applied, should prevent· escape of dust, generated within.
      In another case, experiment is said to have shown that a transverse inclined hood
       facing the operative, placed just below the warp near the front of the loom,
       can bC more effective for reducing dust concentration in the air breathed, than
       present arrangements, and the new design i8 to be substituted.                       ·




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 30 of 39
                                               26
              Application of efficient dust removal arrangements to weaving is clea.rl~
        difficult. The expedient of installing individual machines or small groups of
        machines in suitably ventilated small rooms or cubicles, as wggest.ed under
        " Warping" does not· appear to have been tried, but might be considered if
        localised arrangements are not sufficiently effective. Long narrow sheds, for
        a single line of Ioom9, ventilated as suggested, might be a posaible alternative.
              Cloth Picking, Emmining, Measvring.-There operations involve ruDDing
        CJut the rolla of cloth and tend to produoo a small amount of dust. If carefully
        done, so that very little dust is created, other precautions tnQy be unnecessary.

                                        NoN-TEXTILES.
            Fiberized asbestos is not. used in some of the non-textile factories and·
        eKposure to asbestos dust may be alight or even negligible. Dust is evolved in
       factories or departments where sucti material is prepared for subsequent use,
       or for sale, and &lao in departments where fiberizect material or dry mixtures
       containing it are manipulated in (lreliminary manufacturing J>roceaaes. Again,
       finishing processes, involving abmding or cutting at high speed, may be a source
       of duet, but such duaL may con~ajn only a small ~,>ercentage of asbestos. The
       arp\ication of exhaust draught, where suggested 1n the following description
       o processes, is in most cases a strail{htforward problem, comparable with many
       others met with in non-textile factofle&, e.g., woodworking a.nd grinding, where
       machinery similar to that described is used'.
              Fibeming or Opening.-Fiberiz.ing is almost exclusively confined to works
        in groups (b) and (c). Much of t.be work is done under less supervision than
       in textile factories and unsatisfactory machinery is more common. Primitive
       teasers (" devils ") are used in several mattress-making works, and chamber
       work is also an unsatisfactory feature (see p. 22).
              In some asbestos-cement sheet factories, crushed material, from edge runners,
        falls into worm conveyors below, which transfer it automatically to disintegrators.
       In one large works, the process is being entirely enclosed; the materinl from
       the edge runners, which a.re lattice-fed, will be d1scharged upon a conveyor and
        raised by an elevator to large overhead storage hoppers, fitted with automatic
       bagging lattices. Localised exhaust draught will be applied at feeding and
       delivery points, where dust might escape.
               Chambers have been eliminated iu some large works, with beneficial results.
        'fhe material, after being disintegrated or opened, is fan-handled, and blown
        to a hopper fitted with bottom rotary delivery valves, the air being re-circulated.
        The material is bagged at lattices. Direct supply to a manufacturing point is
       another improvement now being tried. Such pneumatic oonve,yanoe should be
        practicable in many caees. LoCalised exhaust at feeding and discharge points
       Clf these systems is necessary. Vacuum methods for filling sacks may ·also be
       practicable.                                                          ·
               If chambers are retained, the necessity for entering them might be avoided,
        by providing chambers of small front t.o back dimensions fitted with low doors,
       at which sack filling would be done, localised exhaust ventilation being applied
       over the doors.
                              (b) :MWboe.r4, Paper, Sheets and TUes ..
               The wet mixtures for millboard, paper, and asbestos-cement products are
       ~repnred in a beater, as used in paper mills. Dry fiberized asbestos is emptied
       mto the beater trough, the sackS being shaken t.o some extent. Evolution of
       dust. occurs before the material becomes mixed with the circulating water. Occa-
       sionally a sack is emptied before the water is turned on. Several sacks are
        required for a charge and the process is repeated a number of times daily.
       Precautions are not taken at present but the dust might be avoided by
        (11.) mechanical feeding under 'enclosed conditions, as appears to be done in some
        forei_gn works, (b) applying exhaust draught, (c) feeding in small· quantities
        and m such a. way that the material is wetted at once.
               Finishing processes on asbestos-cement sheets include sawing to size, corru-
        gating, pressing and drilling, carried on in some factories with the material
        so moist as to prevent 'dust, and this practice should be adopted generally.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 31 of 39
                                             .27

     Otherwise much dust is produced in sawing, owiug to the rapid cutting speed,
     und localised exhaust is necessary though not applied. Stmilarly, turning,
     filing and smoothing of dry asbestos-cement pipes, at lathes, may require exhaust
     to remove the dust produced ..
           Synthetic composition sheeting, sometimes made in a rubber department,
     ie produced from dough consisting of fiberized asbestos and rubber, m1xed with
     eofvent in kneading machines. Dust ia produced in feeding the mixer with
      asbestos, done in an open manner by hand, from sacks or 8kips, the sacka be~ng
     shaken out, .or from an open lattice feed. Subsequent processes are dust-free.
      I<:xbauat should be applied at the feeding point.
                            (c) 1118Ulatton Materials and Articles.
           Compositions.-" Magnesia," the most important ins~lating composition,
     is produced on a large scale by the principal manufacturers, by enclosed methods
     with pneumatic conveyance of the mixture to automatic sack fillers. Weighing
     and feeding the fiberized asbestos gives rise to dust for which exhaust is
     necessary.
           Fiberized asbestos or '.' magnesia " is a component of many insulating com-
     positions which may also cont.ain clay, kieselguhr, fossil meal, flax, hemp or
     JUte waste and other materials. The proportion of asbestos in the final product
     ,·aries widely. In many small works the materials are mixed " dry," by hand,
     in an open manner, involving sack emptying and filling, shovelling and wei~h­
     ing. Enclosed rotary mixers could apparently be used for such work wtth
     exhau6't applied at feeding points and the material discharged and bag~ed
     under enclosed conditions. If hand·work is retained, exhaust sfiould be apphed.
           Consolidated Sheets.-Large sheets resembling thick mats, built up of layers
     of fiberized asbestos, are consohdated with silicate of soda, sprayed on in manu-
     facture. The sheets may be backed on one face with millboard, or supplied
     ,,.ithout. a backing, being faced when fixed with millboard or asbestos-cement
     sheets.
           The sheets are produced of the required size and shape at work benches,
     or builL up on the t.able of a machine, capable of slow reciprocating movement,
     and fed from a hopper above. In the former case, the fiberized ·material is taken
     in handfuls from skips and spread out in the forms, the surplus being scraped
     awa~ and falling about at the sides of the work benches, and on the ftoors, a
     cons1derable quantity being soattered. Dust, produced in manipulating the dry
     fibre, before treatment witli the silicate of soda, is largely avoided at the machine.
     Efficient localised exhaust should be ap{llied to the nand process with improved
     bench arrangements, to prevent scattermg.             ·
            Band sawing of piled sheets, causes evolution of much dust, owing to the
     considerable depf.h of cut. Localised exhaust alone, not yet applied, may prove
     insufficient..                                                             .
           Set;tiuns and Slabs.-Moulded insulation is made chiefly in two forms, sec-
     tions-semi-cylindrical and moulded hollow to suit various p1pe sizes-and slabs,
     which are rectangular and solid. These products are usually moulded wet, either
     by hand or machinery, from a paste or cream, prepared an a mixing machine
     ur tank. Feeding of dry material involves evolution of dust which might be
     avoided by one of the methods suggested for feeding beaters in millboard making.
           Sections are made at one factory by a dry pa·ocess, at a machine indifferently
     enclosed. Feed hoppers, filled from sktps, deliver the asbestos to internal lattices
     which in turn supply a travelling band, at which the section is rolled by hand.
     Revolving brushes which clear the lattice and spread the material evenly on
     the band give rise to much dust, and dust is produced at the hoppers, and in .
     rolling and brushing away superfluous material. Exhaust draught, not hitherto
     applied, is to be provided at the exposed brush and the machine is to be more
     efTecti vely enclosed. An enclosed " feed " is also necessary.
            The sect.ions and slabs are tl'immed to size with circular or band saws.
     Much dust is produced and exhaust draught is commonly applied, but is in some
     ca.ses inefficient. Circular saws used in some cases in pairs, for trimming ends
     in one operation, can be fitted with exhaust hoods above and below the benches,




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 32 of 39
                                               2tl
       and band saws can be enclosed below the t.ables and inverted hoods fitt.ed, the
       exhaust draught being applied as for woodworking machines. Efficient arrange-
       ments should be readily practicable for all sawing work here.
             M·attresges.-Mattresses are manufo.ct.ured by practically aU firms who
       produce insulation requisites, though only occasiooally by some. Mattresses for
       large contracts are made in the contractors' premises, ttieir outdoor st.aii taking
       necessary measurements and preparing rougli plans. A mattress has sometimes
       to be made on site.       ·                   .                                ·
            'Mattress making involves, broadly speaking, the sequence of processes
       associated with the making of domestic mattresses. The work is almost entirely
       hand work. Lengths of asbestos cloth for covers are cut out on a wide bench
       11nd sewn up, by treadle or power driven machines, to an extent de~nding on
       the method·of lilling. Large mattresses may be sewn along one side only or both
       sides may be seamed and filling done from both.ends. Before filling, covers are
       turned inside out. Supplies of IUlin~ material, which usually, but may not,
       oontain fiberized asbestos, are brought, tn sacks or skips, from chambers, or taken
       from open bios, in the room, kept supplied from the chambers, or from sacks
       of material supplied by outside firma. Filling is done by hand, scoop or shovel,
       and quantities may be weighed. The end filling of long double-seamed mattresses,
       referred to above, necessitates the workmen mounting on the bench to empty t.be
       material from skips into the openings. After filling, the mattress is levelled or
       beaten, to make the filling lie evenry within, the hand or a flat wooden beater
       being used. Finishing processes include final sewing, stubbing or buttoning,
        fixing on hooks, etc.
             Some dust is produced at the cutting out bench, in openio~ out the roll of
        cloth, and at the sewing machine, but far more in taking matertal from bins or
       sacks, in weighing, fillin~ and levellinli(. Beating of the cloth produces s.sbestos
        dust, the amount of whtch is la.rgely tncreased tf the filling contains asbestos.
        The work is largely done without regard' to the necessity for suppressing duet.
        All benches are enttrely open. LocRiised exhaust draught is not applied.
             One firm have improved conditions considerably by the following pre·
        cautions:-
                      (a) Keeping fioors and benches damp and spraying covers· before
                fillin~. Hose connections and 1,1pray fittings are provided.
                       b) Sub-division of department. into several independent workropms.
                       c) Exclusion during filling. of all workers not so employed, the
                excluded workers procee<finf{ to another section.
                      (if) Mechanical ventilatton of each room by cross ventilation, embody-
                ing plenum supply (warmed when necessary) at one aide and low level
                extraction at tbe opposite side, tbe air being changed between 10 and 20
                times fer hour.
                      (e Enforcement of use, by IUiers, of respirators.
             These precautions do not include application of localised exhaust ventilation,
        without which mattress filling &nd beatJDg must involve some risk of inhalation
        of dust. For small mattresse&, a wide double-sided canopied bench with exhaust
        draught apJ>Iied at !Jratings along the centre line might be used, the filling
        material oomg aupphed within the canopy. Such a bench mar. not perhaps be
         practicable for th~ making of large mattr~s but the poSBlbility should be
        explored. Otherwrse at least tbe precautaona referred· .to a.bove should be
        adopted.
                              · (d) Brake and Olutch Linings.
              Before being impregnated, the dry asbestos cloth, known u "grey," may
        be calendered at squaring rolla and in all cases the coils are eased out to separate
        them a little, so ensuring thorough treatment by the liquid. A little dust is
        produced in these operations but insufficient to render special precautionary
        measures ·necessary. Other preparatory work on " grey " arises in the making
        of special linings. Lengths of cloth are lightly hammered to ring shape, in
        templates, then cut with chisel or shears and the radial edges sewn together at a
        wire·stitching machine, as used in book-binding. Dust occurs in hammering and
        stit.chiog. A canopied bench fitted with localised exhaust arrangements might be
        provided and the machine placed under exhaust draught.                             ·




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 33 of 39
                                             29
          Dry impregnated material is shaped and finished mai~ly by power-driven
    machines, e.g. lmives, circular and ~illotine, cutting presses, liydra.ulic squeezing
    presses and liand saws. Cutting and sawing expose eilds of wire and leave rougll
    edges; trim!Jling and smoothing, done on grinding wheels and linishera, are
    neoeasary to obtain exact size and finish. All the operations, except B<lueezing,
    produce waste, and dust is created in some. The dust is heavy and stacky and
    leas likely to fly about tban dry asbestos dust. The amount is considerable at
    sawing and grinding machines and localised exhaust draught, to remove it, has
    been applied-in some cases with much succe88-and is always necessary.
          Inverted hoods are fitted at band saws, just below the tables, the dust being
    drawn through the small openinga in the table guides. A powerful draught is
    essential.                   .    ·                               ·
          Grinding and finishing wheels include, in addition to ordinary single-disc
    machines, two-diso and vertical st>indle segmental grinders, used for tlat linings.
    The hoods by which the draught as applied to all these types are similar to thoee
    a_Pplied to the same machines when used for metal grinding. The position is
    samilar as regards linishers, a hood being fitted in line with and at the back of
    the band. A baffie plate to prevent dust being carried past the hood by the high
    linear speed of the band is a necessary addition.
          Special linings and a.nti-friotion bushes are moulded from disintegrated
    impregnated waste. Some dust is created in the filling of moulds and efficient
    localised exhaust dra.ught may be necessa.ry. The articles are shaped and finished
     as just described. Bushes are turned and bored in lathe&, with production of
     waste and dust, but exhaust draught is not at present a.pplied though possibly
     necessary.
                                 (e) Pacldng and JotntiDgs.
          Engine packing is either (a) " cloth " packing built up from cloth, usually
    rubber proofed on both sides, handling of which does not cause dust, and                 ..
     (b) ... rope " packing made from yarn 1 at bra,iding and plaiting machinery, as
     used in textile factories. (a) Negligable amounts of dust may arise at the
    spreading machine, from t.he unfroofoo cloth, and, in building up, from material
     proofed on one side only. (b) ' Cheeses " of r.arn are first rewound on bobbins
    for the braiding a.nd plaiting machinea. Simple winding mechanisms are used.
    Some little dust is produced; special preventive measures will usually not be
     necessary.
          Flat packing, known as '' gruuimet, '' is made, on a small sca.le, from aabestoe
    yarn, threaded on a needle and wound in and out by hand, as balls of wool are
    wound. This apparently insignificant process causes sufficient dust to cover in a
     short time the haar and clothing of the workers and should be done a.t a canopied
     bench provided with localised exhaust arrangements.

                        (f.) Aabestoa~covered Electric Oonductora.
         Eleotrodes.-Electrodes are either wrapped with yarn, the UBual method,
    or passed through paste containing asbestos fibre, yarn being wrapped upon this
    coating. The former method is usually achieved by a small high speed stranding
    machine fitted with a flier carrring the spools or bobbins of rarn, the wire
    travelling axially through the Bier. Treatment with consohdating liquid,
    straighten·ing and cutting to length follow, all done at the stranding machine.
    Alternatively, single electrodes may be wrapped by a simple winding mechanism,
    hand-operated or power-driven. Paste-covered electrodes are also made singly
    at small extruding machines, a fiier for feeding the yarn being fitted behind the
    extruder.                                                                   ·
         After drying, a. short length of the covering at one end is ground away,
    leavin~ the bare meta.l necessary for making electrical contact in the holder,
    when an use. Small abrasive wheels, almost entirely enclosed, are used.
         Small amounts of dust are projected from fl.iers, though insufficient prob-
    ably to require the adoption of special ~recautions. Mucb dust is produced
    io grinding ends and efficient exhaust ventilation is essential; present apparatus,
    where provided, is capable of improvement. The process would be unnecessary
    if'bared ends were left in manufacture, and experiments directed t.o thi& desirable
    end a.re being made and give promise of success.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 34 of 39
                                                :iO

            Preparatory proc~sses i.n pas.te 1_11aking include (i) dry grinding of fiberized
       asbestos by small vert1cal d1sc grmdmg wheels, fed at the centre from a hopper
       above and discharged from the periphery into a box below, and (ii) hand mi.xing
      of the ground materials at a bench, involving emptying out of dry material into
       pans. Dust is produced, the amount being considerable in grinding. Little
       precaution is taken. The processes might be accomplished under almost entirely
       enclosed conditions, efficient exhaust draught being applied at points where
       dry material is exposed, e.g., in feeding.
            Rewinding of yarn is sometimes necessar~ and .primitive arrangements may
      be used, the practice referred to on page 24: bemg followed, and as a considerable
      amount of dust is produced, the practice should be given up.             ·
           ·Cable and Wiring.-Asbestos-oovered cable aud wiring constitute a small
      percentage of the output of the cable factories. The yarn is braided and plaited
      on the conductors at machines, not reserved for " asbestos " products, similar
      to those previously described. Rewinding of " cheeses," as received from asbestos
      textile factories, is done at universal winding machines. The amount of dust
      evolved is small, and special precautionary measures are apparently not required.
            Field-coil Wrapping.-Field coils for electrical machinery are wound with
      asbestos tape by band at ordinary work benches.            The process does not give
       rise to appreciable quantities of dust.
                                      . (g) Htacellaneoua.
           Moulded Goods.-Some electrical insulating fittings are moulded from
      varnish-impregnated fiberized asbestos, prepared after thorough drying in a
      mixer and ground in an edge runner. Alternatively, impregnated sera(>, ground
      in a rumbler, may be used. The preparatorY. proceBSes on dry or practtcally dry
      material are intermittent, and Involve sack emptying, shovelling, weighing,
      fiUing and emptying shallow trays. They are carried on in an o_pcn manner
      without special precautions except that as regards grinding, hangmg curtains
      may be u&1ld at the edge runner, and the scrap rumbler is enclosed. Dust is
      evolved in the processes mentioned and localised eXhaust ventilation should be
      applied to ell'ect its removal, with, in addition, effective enclosure of some band
      work, e.g., emptying of trays into machines could be done inside a cabinet
      provided with internal arre.ngementa for securing the trays and an external ·
      handle for turning them over. Localised exhaust may be necesaary for final
      tJ•imming if done at abrading wheels.
            Moulded articles made in other trades may contain but a small pro~rtion
      of asbestos, .although a large quantity may be used. In one case tlie asbestos
      is sieved after drymg, both operations bemg done in enclosed machines, and,
      in addition, dry mixmg, done in rotary macnines, and paste mixing, on open
      rolls, as in rubber works, are also required. Proceasea carried on with some
      risk of exposure to dust include emptying of sa.cks into bins, filling of trays
      for drying, feeding at the sieve elevator hoppers, the drx mixer, and the rolla.
      Localised exhaust 1s applied at (a) the elovator ho~per, (b) the storage chamber
      nbove an intermediate bagging point, (c) the dry m1xer, and (d) the rolls. More
      efficient arrangements appear to be desirable for (a) and (c); the feeding of tbe
      elevator might be done under enclosed conditions it a cabinet as mentioned above
      were provided into which the trays could be inserted. Localised exhaust is
      neceBSary at storage bios. Final trimming of rough edges is d?ne under efficient
      exhaust draught.
            Other processes of cqmparatively minor importance, e.g., asbestos putty
      mixing, in which there is handing and feeding of dry matertal in preparatory
      p•·ocesse&, will ca.ll for precautions as previously described for similar work.
                                           4.-SACKS.
           Iu a few ca.ses sacks of sailcloth or other closely woven material are used
      inside the factories. Such sacks are much to be preferred t.o those made 9f the
      ordinary material, which is " leaky " and gives rtse to dust in handling.
                      5.-CLEANING or WoRKs, MACHINERY AND SAcxs.
          Some factories are kept. in a more cleanly state t.ho.n others, but higher
      standards and improved methods are desirable ~nerally. Weekly cleaning by
      dry methods is general in textile factories, but 1s more effectively done in some




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 35 of 39
                                               Sl
      cases than in others. Casual cleaning may also be done during the week. The
      dust which gathers in a week renders cleaning a very dusty operation.        Young
      workers may be seen on carding machines brushing dust mto the air from the
      covers, etc., in considerable amount, near other workers.        Some firms have
      instituted more frequent regular cleanings and more satisfactory methods by
      damping before sweeping.                                   ·
           Vacuum cleaning methods have not been adopted and such methode seem
      to be regarded as impracticable, but this can hardly be accepted. Portable
      vacuum seta are constantly used with great advantage in other classes of works,
      e.g., electric cable factor~es, by adult cleaners who keep the machines, plant,
      service pipes, etc., thoroughly olean.
           If vacuum methods are not adopted, well organised daily cleaning, by adults,
       using damp methods for floor cleaning, should be the rule in textile factories.
       A water supply with suitable hose and spray connections should be provided.
           D6bris produced in asbestos-cement sheet works under moist conditions may
       become dry and cause general dusty conditions. Cleaning should be so frequently
       done as to prevent th1s.                       ·
           The cleaning under machines such as looms and cards ent.ails collecting
       waste of c)(insiderable value, done at present by band. Vacuum collection ihould
       be possible : in principle, it is already used for removing aide waste at finishing
       cards. The sound principle of collecting card waste, through ftoor openin~.
       has been adopted in one new factory, nnd might be followed in others, w1th
       nutomatic collecting arrangements.
            Sack cleaning is done in a few. lar~e works in enclosed machines, involving
       some risk of exposure to dust in fillmg and emptying, notwithstanding the
       provision of localised exhaust ventilation. A type of " exhausted " machine
       which does not involve such work is to be preferred.

                            6.-SOMMARY I.ND RBCOMMBNDATfONS.
            Asbestos factories and workshops cover a great variety of p.rocesaes. The
      premises differ widely in structural features and are congested in man)' cases
      with machinery or material. Proces11es arc largely carried on in close association.
            Dust is produced at many kinds of machines, in hand process work, and in
      simple incidental operations, particularly in emptying setthng chambers, and in
      all handling of·" fiberized " asbestos.·
            In textile factories, pure A.Sbestos dust is continuously produced, in ·differing
      amounts, at all the princ1pal machines, Card stripping, a very dusty operation,
       is usually effected by hand strickles. Hand mixmg of different grades and
      varieties, incidental to opening proces11es, is also dusty.
            In non-textile factories, pure asbestos dust is produced at opening machines,
       in feeding machines, in making insulating mattresses (a dusty hand process), and
      in incidental hand work. Dust, thoush rarely pure asbestos, is produced in
      finishing operations, e.g., sawing, grmding and other abrading of asbestos
      products.           .
            T.he appropriate methode for suppression of dust may only be fully deter-
      mined when the harmful effects of comparatively low concentrations of asbestos
      dust are duly appreciated. Very dusty processes will not fail to be recognised,
      but in processes such aa spinning and weaving, in which in other textile trades
      special methods for dust control are not required, due precl\utions are also neces-
      sary. The asbestos manufacturers are clearly confronted with the necessity of
      attaining conditions in their industry which will ensure much less dust in the
      atmosphere than can· safely be tolerated in many comparable trades not using
      asbestos.
            The principal methods for the control of dust are:-
                   (a) appli.cati~n of exhaust draught .at dust-producing points;
                   (b) subst1tut10n of enclosed mecllanrcal methods for tianrl conveyance.
               and for dusty hand work generally:
                   (c) effective enclosure of dust-producing machines and plant;
                   (d) substitution of wet methods for dry.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 36 of 39
                                                  32
         . Each of .these has its particular sphere of uti lit)', and t.he particular indica·
        t.tons for the1r a®ption are put. forward inter alia an the reoomendat.ions below.

                                     RECOMMENDATIONS.
       (1) AppUcation ol ~fBcien\ Localised Exhaust VentUatlon a\ dust-produciDg
                                               points.
              This meas~re, of the grea.tes_t importance where manufacturing and incidental
        processes OCCII.Sion escape of dust not controlled by enclosure or other measures,
        as- necessary for : -
                      (a) Dust-producing machines, e.g.-
                        .      (i) Crushing, disiotegrating, teasing and other opening
                          machines; sieving machines; fibre grinding machines; dry mixing
                          machines; rolls fed with dry mixings.
                               (ii) Carding machines (to SUJ.>presa dust from cylinder and
                          doffers, caused oy strippin~ and grmdiog, in addition to that pro-
                          duced by carding) ; card s1de waste exliaust machines; looms for
                          dry weavinf: stripping and grinding machines; other textile
                          machines, i tbe dust . evolved renders this preventive meaaure
                          neoessary .
                             . (!ii) s·a.wing, grinding, trimming, polishing and other abrading
                          machines, used on dry asbestos products.
                      (b) Feeding and delivery lattices, or other conveyors, at machines or
                other plant; feed hoppers at elevators; bagging latt1ces; feeding of dry
                materia.\ a.t wet mixing machin~s.
                      (c) Chambers, containers, " cyclone " hoppers, or other enclosed space
                into which fiberized asbestos or mixtures containing it are delivered, or
                pass.
                      (d) Work benches, e.g. for mattress ma.king, waste sorting.
                      (e) Various hand operations, e.g., sack emptying and filling, weigh-
                ing, mixing.                                                        ·     .
              Tllis is the erincipal measure hitherto adopted, and, is probably that most
       generall.r applicable. It has been applied to some only of the above machines,
       and appliances, but not to hand work. The methods of applyin~ the exhaust
       draught, and· other associated factors, are becoming more effective, but there
       are   few fully satisfactory pl~~ts. Special difficu!ties remain to be overcome in
       some cases, e.g., looms, tmx1n~, mattress· makmg. If not surmounted, an
       alternative, viz., general ventilation of a high standa.rd applied so as to draw the
       dust-laden air away from the worker, should be provided.


       (2) Substitution 01 enclosed mechanical !JU!thods for hand conveyaac&, and for
        .                        dusty hand work geuraUy.                          .
           This measure-
             .     (a) avoids depositing material in chambers, intermediate tilling and
             emptytng of sacks or skips, hand feeding of machines, and other incideo~l
             band work;                                                .
                   (b) J>C?rmits of find filling and weighing, under the least dusty con·
             ditions, of materials for dispatch;
                   (c) renders exhaust draught more effec~ivo, or, in some cases,
             unnecessary.
          It is already employed to some extent, and its further application, wherever
      possible, is greatly to be desired.

                 (3) Etlectlve enclosure of dust-producing machines and plant.
             (a) To prevent escape of dust not controlled by exhaust draught, or
             (b) to render its application more efficient.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 37 of 39
                                             38

                           (4) Substl\utlon os wet methods lor dry.
           To reduce the dust given oft in certain processea and work, e.g.,
           (Q) a considerable amount of weaving;
           (b) mattress making, by wetting the covers before filling, and by frequent
     wetting of ftoors and benches;
           (c) ftna' sawing, and other machine rrocesses, in asbestos-cement' sheet. and·
     Lile fact.ories, before the prepared materia bas bad time to dry;                  ·
         . (d) works' cleaning, by damping floors and benches,      before   brushing  or
     sweeping.
           This measure might be adopted to a greater extent. than at present.

                  (6) Bltmtnatlon of certain· cluat-productnc appliances.
          Certain appliances are used in a few works, $ometimea with a measure of
     precaution, but which emit much dust, difficult or impossible to control by efficient.
     enclosure or exhaust draught. They should· not be retained unless effectively
     modified.                     ·                        ·
          (a) exposed do !fer brush at carding machines;
          (b) card side waste exhaust machines, deUvering under pressure;
          (c) certain willeya and teasers, particularly old machines.

       (6) Abandonment of Settling Chambers· In ManufacturlDg Processes, to the
                                   utmost extent.
       ('1.) Ei!ectual separation of procesaes to prevent unneC888al')' exposure to dust.
             New factories should be laid out so as to a.void exposing workers to risk        ...
     .from processes upon which they are not engaged. In particular, there should
      be effectual separation of-
                  • (a) opening, carding and weaving, from each other, and from any
               otller process;
                    (b) spinning, doubling, plaiting and similar processes, from work
               not causing dust;                          ·
                     (c) mattress making, from all other work;
                    (d) chambers, containing fiberized asbestos in bulk, and dust settling
               chambers and apparatus, from any workroom.
             The separation of mattress making should' be adopted in existing works,
      and other separation referred to, as far as practicable.

      (8) Wide spaciDg of dust-producing mach1Dea in new factories an~, as far as
                               practicable, in extstmg works.
           This measure would bring about permanent reduction of dust concentration
      in the air of the workroom as a whole, and provide improved cleaning facilities.
               (9) 11M of sacks of close texture material for internal work.
      (10) EfDclent cleaning system wUh' wide use of vacuum methods. (See also (4).)
             (11) Storage of asbestos and other goods to be outside workrooms.
                (12)   Excluaton of young persona from speclal~y dusty work.




            Note.-Particular preventive measures of a medical nature are referred to in
      Part I, where also the hmited value of respirators as a safeguard in this industry
      is briefly discussed.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 38 of 39
                    NOTE ON EXHAUST VBNTILA.'l'ION IN ASBESTOS WORKS.
            Some exhaust plants are carefully designed and reasonably efficient, but
      some are i_ll-designed and inefficient; others, again, do not effect removal of dust
      to a suffic1ent extent. The draught may not oe applied as closely as ~ssible to
      the dust-producing points, or may be too weak. The emission of a v1sible dust
      cloud at a point where exhaust is applied is a clear indication of inadequacy.
            Extensive alterations of existing plants may produce serious 1088 of efficiency.
      Exhaust provision for new machinery and processes should therefore, generally
      speaking, be made independently. While advantages resuit from deahng with
      many dust-producing potnts, by a single exhaust plant, a number of self-contained
      plants, with independent fans and1 sett.ling apparatus, is often mo~ effective.
         . Exhaust ventilat.ion applied on a la.rge scale entails cont.inuous removal of
      a considerable volume of air from the room. The supply of fresh air must be
      ample or the efficiency of the exhaust venmat.ion may be) reduced. In winter,
      the workers are liable to bring about this result by closing windows and doors.
      Plenum ventilation capable ol supplyio~ the volume extracted, the incoming
      air being warmed, may therefore be des1rable, where extensive exhaust plants
      are installed.
            Efficiency of an exhaust ventilation plant may be greatly reduced by iu.
      efficient dust-settling methods. Each fan should d1scharge into an independent
      settler~ Settlers adopted in asbestos works include cyclones, large cllambers
      c.-onnected with cyclones, large chambers enclosed with sacking or otber filtering
      material, e.nd bag filters. Cyclones e.nd chambers are usually well separated
       from workrooms. Bag filters are now being commonly adopted, for small instal-
      lations. These filters and " balloons " are sometimes placed inside workrooms,
      a bad practice. They are best placed in freely ventilated rooms, e!fectively
      separated from workrooms.
            Filtering fabrics for "settling dust gradually become clogged; and as this
      effect increases the exhaust plant becomes more and more inefficient, the volume
      of air moved by the fan being reduced. Such settlers must therefore be kept
      clean. The usual practice is to beat the filteriug material. Arrangements for
      shaking bags from outside, or automati~ shaking app~ratus arc. not provid.ed.
       Asbestos dust does not appear to be so d1fficult to detach from SUitable filtering
       material as some ·dusts, but much dust is produced in beating. Efficient sllaking
      arrangements, avoiding this exposure, should be provided if this method of
      settling is retained. Some firms strongly· support the view that it should be
      givAn up because of the difficulty of mainliBining the exhaust plant at the highest
      t>fficiency. The matter merits careful consideration. In particular, the
      efficiency of the exhaust plant should be kept under constant observation by a
       responsible person.
            Cvclones should be Qf adeque.te dimensions. The combination of chamber
      and c)•clone is used extensively,, the fan discharging the air into the chamber,
       to wh{cb the cyclone inlet is connected. The efficiency of this arrangement should
       remain practically constant.·
                                                          E. R. A. MEREWETHER.
                                                          CRAB. W. PRICE.

        14th March, 1930.




Case 2:17-cv-00063-D Document 63-18 Filed 05/21/19 Page 39 of 39
